            Case: 1:20-cv-00854-MWM Doc #: 3 Filed: 11/02/20 Page: 1 of 75 PAGEID #: 690




                         AFTAB PUREVAL
                HAMILTON COUNTY CLERK OF COURTS


                               COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                              May 30, 2019 08:35 PM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                              Hamilton County, Ohio
                               CONFIRMATION 850065


             DONALD ELLIS                                                    A 1902636
             vs.
    ABBOTT LABORATORIES



  FILING TYPE: INITIAL FILING (OUT OF COUNTY) WITH JURY
                          DEMAND
                                        PAGES FILED: 74




                                                    EFR200




E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                                                                         John D.
             Case: 1:20-cv-00854-MWM Doc #: 3 Filed: 11/02/20 Page: 2 of 75      Holschuh Jr. #:
                                                                              PAGEID          (0019327)
                                                                                                 691
                                                                                    Brian P. O’Connor (0086646)
                                                                                  John D. Holschuh III (0095377)
                                                                                           Attorneys for Plaintiff


                                       COURT OF COMMON PLEAS
                                       HAMILTON COUNTY, OHIO



            This Document Relates To:

            DONALD ELLIS
            1790 Lovers Lane
            New Lexington, OH 43764



                                Plaintiff,
                                                             CASE NO:
            vs.
                                                             Judge


            ABBOTT LABORATORIES
            100 Abbott Park Road                             COMPLAINT WITH JURY
            Abbott Park, Illinois 60064                      DEMAND ENDORSED HEREON


            ASTRAZENECA PHARMACEUTICALS
            LP
            1800 Concord Pike
            Wilmington, Delaware 19850


            ASTRAZENECA LP
            1800 Concord Pike
            Wilmington, Delaware 19850


            MERCK & CO., INC. D/B/A MERCK,
            SHARP & DOHME CORPORATION
            One Merck Drive
            Whitehouse Station, New Jersey 08889


            PFIZER, INC.
            235 East 42nd Street
            New York, New York 10017


            THE PROCTER & GAMBLE COMPANY
            1 Procter & Gamble Plaza
            Cincinnati, Ohio 45202

                                                         1


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:20-cv-00854-MWM Doc #: 3 Filed: 11/02/20 Page: 3 of 75 PAGEID #: 692

            THE PROCTER & GAMBLE
            MANUFACTURING COMPANY
            3875 Reservoir Road
            Lima, Ohio 45801


            TAKEDA PHARMACEUTICALS USA,
            INC.
            One Takeda Parkway
            Deerfield, Illinois 60015


            TAKEDA PHARMACEUTICALS
            AMERICA, INC.
            One Takeda Parkway
            Deerfield, Illinois 60015


            TAKEDA DEVELOPMENT CENTER
            AMERICAS, INC. F/K/A TAKEDA
            GLOBAL RESEARCH &
            DEVELOPMENT CENTER, INC.
            One Takeda Parkway
            Deerfield, Illinois 60015


            TAKEDA PHARMACEUTICAL
            COMPANY LIMITED
            1-1, Doshomachi 4-chome
            Chuoku, Osaka, Japan




                                 Defendants.




                  COMES NOW, Plaintiff(s), Donald Ellis, by and through the undersigned counsel, and

           brings this Complaint against Abbott Laboratories; AstraZeneca Pharmaceuticals LP (“AZ

           Pharm”); AstraZeneca LP (“AZ LP”); GlaxoSmithKline Consumer Healthcare Holdings (US)

           LLC (“GSK LLC”); Merck & Co., Inc. d/b/a Merck, Sharp & Dohme Corporation (“Merck”);


                                                        2


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           TheCase:
               Procter & Gamble Company Doc
                    1:20-cv-00854-MWM   (“P&G”);, The Procter
                                            #: 3 Filed:       & Gamble
                                                        11/02/20 Page: 4Manufacturing
                                                                         of 75 PAGEID Company
                                                                                        #: 693

           (“PGM”); Takeda Pharmaceuticals USA, Inc. (“TPUSA”); Takeda Pharmaceuticals America,

           Inc. (“TPA”); Takeda Development Center Americas, Inc. f/k/a Takeda Global Research &

           Development Center, Inc. (“TDC Americas”); Takeda Pharmaceutical Company Limited

           (“TPC”), hereinafter collectively referred to as “Defendants” and for their Complaint and Jury

           Demand allege as follows:

                                            NATURE OF THE ACTION

                  1.       Plaintiff seeks compensatory and punitive damages, monetary restitution and all

           other available remedies as a result of injuries caused by Defendants’ defective pharmaceutical

           products. Plaintiff makes the following allegations based upon their personal knowledge and

           upon information and belief, as well as upon their attorneys’ investigative efforts to date,

           regarding Defendants’ prescription and over-the-counter Proton-Pump Inhibitor products

           (hereinafter together or individually, “the PPI Products” or “PPIs”).

                  2.       The Plaintiff herein does not relinquish the right to move to amend his individual

           claims to seek any additional claims as discovery proceeds and facts and other circumstances

           may warrant.

                  3.       As more particularly set forth herein, the plaintiff maintains that the PPI Products

           are defective in design, dangerous to human health, unfit and unsuitable to be advertised,

           marketed and sold in the United States, and lack proper warnings associated with their use.

                  4.       This is a personal injury action against Defendants and their affiliates,

           subsidiaries, alter-egos, and/or joint venturers who were responsible for designing, researching,

           developing, testing, manufacturing, packaging, labeling, marketing, promoting, distributing,

           and/or selling the PPI Products, including, but not limited to Nexium, Prevacid, Prilosec, and

           Prilosec OTC.

                  5.       PPI Products are used to suppress the production of acid in order to reduce the

           risk of duodenal ulcer recurrence and NSAID-associated gastric ulcers as well as to treat

                                                             3


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           gastroesophageal reflux disease (“GERD”)
              Case: 1:20-cv-00854-MWM        Doc #: 3 and certain
                                                      Filed:      pathological
                                                             11/02/20  Page: 5hypersecretory
                                                                               of 75 PAGEID  conditions
                                                                                                #: 694

           including Zollinger-Ellison syndrome.

                                         PARTIES, JURISDICTION & VENUE

                   6.        Plaintiff, respectively, alleges an amount in controversy in excess of the minimal

           jurisdictional limits of this Court. The amount in controversy exceeds TWENTY- FIVE

           THOUSAND DOLLARS ($25,000.00), exclusive of interest and costs, the jurisdictional

           minimum of this Court.

              I.         PLAINTIFF

                   7. Plaintiff, Donald Ellis, resides in New Lexington, Ohio and resided in New

                         Lexington, Ohio at all times relevant.

                         a. Plaintiff, Donald Ellis ingested the following PPI products sold by the

                             Defendants from at least approximately August 2009 to February 2018:

                             Nexium, Prevacid, Prilosec, and Prilosec OTC.

                         b. As a direct and proximate result of Plaintiff’s use of the PPI(s), Nexium,

                             Prevacid, Prilosec, and Prilosec OTC, Plaintiff has suffered and was treated for

                             an Acute Kidney Injury (“AKI”) in approximately February 2017 and Chronic

                             Kidney Disease (“CKD”) in approximately September 2017 with related

                             sequelae.



                   II.       DEFENDANTS

                   8.        Defendant Abbott Laboratories (“Defendant Abbott”) is and, at all times relevant

           to this action, has been an Illinois Corporation having a principal place of business at 100 Abbott

           Park Rd., Abbott Park, Ill. 60064.




                                                                  4


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                9. 1:20-cv-00854-MWM
             Case:     As a part of their business
                                           Doc #: and  at all11/02/20
                                                   3 Filed:   relevant times,
                                                                        Page:Defendant Abbott has
                                                                              6 of 75 PAGEID   #: been
                                                                                                  695

           involved in the design, research, manufacture, testing, advertisement, promotion, marketing,

           sale and distribution of prescription Prevacid (lansoprazole) products.

                  10.     Defendant Abbott manufactures and markets Prevacid in the United States.

                  11.     Defendant Abbott has transacted and conducted business related to Prevacid in

           each of the States and Territories of the United States.

                  12.     Defendant Abbott has derived substantial revenue from Prevacid in each of the

           States and Territories of the United States.

                  13.     Defendant Abbott has expected or should have expected its acts to have

           consequence within each of the States and Territories of the United States, and derived

           substantial revenue from interstate commerce in each of the States and Territories of the United

           States related to Prevacid.

                  14.     Defendant AstraZeneca Pharmaceuticals LP (“AZ Pharm”) is and, at all times

           relevant to this action, has been a Delaware limited partnership having a principal place of

           business at 1800 Concord Pike, Wilmington, DE 19850.

                  15.      Defendant AstraZeneca LP (“AZ LP”) is, and at all times relevant to this action,

           has been a limited partnership organized under the laws of Delaware having a principal place

           of business in Delaware, whose ultimate parent company is AstraZeneca PLC.

                  16.     Defendants AZ Pharm and AZ LP are referred to collectively herein as “AZ

           Defendants.”

                  17.     Each of the AZ Defendants was the agent and employee of the other AZ

           Defendants and, in doing the things alleged, was acting within the course and scope of such

           agency and employment and with the other AZ Defendants’ actual and implied permission,

           consent, authorization and approval.




                                                            5


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                18.1:20-cv-00854-MWM
             Case:      The AZ Defendants,
                                       Docin#:collaboration amongst
                                               3 Filed: 11/02/20    themselves,
                                                                 Page:          designed, #:
                                                                       7 of 75 PAGEID     tested,
                                                                                             696

           researched and developed the prescription and non-prescription over-the-counter Prilosec

           (omeprazole) and Nexium (esomeprazole) products.

                  19.     As a part of their business and at all relevant times, the AZ Defendants have

           been involved in the design, research, manufacture, testing, advertisement, promotion,

           marketing, sale and distribution of both prescription and over-the-counter Prilosec and Nexium

           products.

                  20.     In 1982, the AZ Defendants entered a joint venture with Defendant Merck to

           design and develop the first proton pump inhibitor.

                  21.     The result of this joint-venture was the development of omeprazole, which was

           ultimately marketed and sold under the brand name Prilosec.

                  22.     In September 1989, the FDA approved Prilosec for healing of erosive

           esophagitis, maintenance of healing erosive esophagitis and treatment of GERD.

                  23.     The AstraZeneca Defendants hold and have held the patent for the drug Prilosec

           which, by the year 2000, was the most widely prescribed drug in the world.

                  24.     In an agreement reached in 1997, the AstraZeneca Defendants licensed to the

           Procter & Gamble Defendants the exclusive rights to market the over-the-counter version of

           Prilosec, known as Prilosec OTC, which was launched in September 2003.

                  25.     According to the agreement between the Procter & Gamble Defendants and the

           AstraZeneca Defendants, the AstraZeneca Defendants supply Prilosec OTC and the Procter &

           Gamble Defendants market and sell Prilosec OTC.

                  26.     In an agreement reached in December 1997, the AstraZeneca Defendants entered

           into a co-promotion agreement with the Procter & Gamble Defendants granting the Procter &

           Gamble Defendants the right to market Prilosec.




                                                           6


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                27.1:20-cv-00854-MWM
             Case:     According to the agreement
                                         Doc #: 3 between the Procter
                                                  Filed: 11/02/20     & Gamble
                                                                   Page: 8 of 75Defendants
                                                                                 PAGEID and    the
                                                                                           #: 697

           AstraZeneca Defendants, the AstraZeneca Defendants supply Prilosec and the Procter &

           Gamble Defendants market and sell Prilosec.

                  28.     In 2006, the FDA approved New Drug Application (“NDA”) 22056 to allow the

           AstraZeneca Defendants the right to market and sell prescription Prilosec to children aged two

           and younger for the treatment of GERD.

                  29.     Defendant AZ Pharm is the holder of approved NDA 019810 for Prilosec

           Delayed-Release Capsule Pellets and 022056 for Prilosec Delayed-Release Oral Suspension.

                  30.     Defendant AZ LP is the holder of NDAs 019810/S-1 – S-102 for Prilosec

           Delayed Release Capsules, 022056/S-1-S-019 for Prilosec delayed release oral suspension and

           021229/S-1-S-029 for Prilosec OTC delayed release tablets.

                  31.     The AZ Defendants manufacture and market each of these Prilosec formulations

           in the United States.

                  32.      In anticipation of the expiration of the patent for prescription Prilosec, the AZ

           Defendants launched an internal program called Operation Shark Fin for the purpose of

           developing a second PPI Product in order to capitalize on the market for PPI Products. The

           result of Operation Shark Fin was the development of Nexium (esomeprazole).

                  33.     In December 1999, Defendant AZ Pharm submitted its first NDA for a Nexium

           product, NDA 021153, to the FDA for approval to market Nexium in the United States.

                  34.     In December 2000, the FDA simultaneously approved Nexium, NDA 021153,

           and Nexium Delayed Release, NDA 021154, for healing of erosive esophagitis, maintenance

           of healing erosive esophagitis, treatment of symptomatic GERD and H. pylori eradication to

           reduce the risk of duodenal ulcer recurrence (as part of a triple therapy with amoxicillin and

           clarithromycin).




                                                            7


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                 35.1:20-cv-00854-MWM
              Case:     Defendant AZ Pharm
                                        Docis #:
                                              also the holder
                                                 3 Filed:     of approved
                                                          11/02/20  Page:NDAs   021957
                                                                          9 of 75      and 022010
                                                                                  PAGEID   #: 698

           for Nexium Delayed-Release Oral Suspension, and NDAs 022101 and 021689 for Nexium

           Injection Solution.

                  36.      The AZ Defendants manufacture and market each of the aforementioned Nexium

           formulations in the United States.

                  37.      In 2003, the AZ Defendants spent $260 million alone in promoting and

           marketing Nexium products to American consumers, the largest amount spent on marketing a

           single brand of pharmaceutical to that date.

                  38.      The AZ Defendants have transacted and conducted business related to PPI

           products in each of the States and Territories of the United States.

                  39.      The AZ Defendants have derived substantial revenue from PPI Products used in

           each of the States and Territories of the United States. For example, in 2003 alone, sales of

           Nexium in the United States was $2.7 billion and world-wide was $3.9 billion.

                  40.      The AZ Defendants have expected or should have expected their acts to have

           consequences within each of the States and Territories of the United States, and derived

           substantial revenue from interstate commerce in each of the States and Territories of the United

           States related to PPIs.

                  41.      Defendant Merck & Co. Inc. d/b/a Merck, Sharp & Dohme Corporation

           (hereinafter “Defendant Merck”) is and, all times relevant to this action, has been a New Jersey

           corporation having a principal place of business at One Merck Drive, Whitehouse Station, New

           Jersey 08889.

                  42.      In 1982, Defendant Merck entered into an agreement with the AZ Defendants,

           under the terms of which Defendant Merck developed and marketed the AZ Defendants’

           products, including Nexium and Prilosec products, under a royalty-bearing license.

                  43.      In 1993, Merck’s total sales of the AstraZeneca Defendants’ products reached a

           level that triggered the first step in the establishment of a joint venture business (the “Joint

                                                            8


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           Venture”) in which Defendant Merck
            Case: 1:20-cv-00854-MWM       Docand
                                              #: 3theFiled:
                                                      AstraZeneca  Defendants
                                                            11/02/20 Page: 10each owned
                                                                              of 75     a 50%#:
                                                                                    PAGEID   share.
                                                                                                699

           This Joint Venture, formed in 1994, was called Astra Merck Inc. and was responsible for the

           sale of Prilosec and other of the AstraZeneca Defendants’ products.

                  44.      In 1997, the Procter & Gamble Defendants formed a strategic alliance with the

           Joint Venture to develop and market Prilosec OTC.

                  45.      Until 2014, Defendant Merck had a contractual and ownership interest in the

           Joint Venture. Through these interests, between 2009 and 2014, Defendant Merck earned at

           least $7 billion, based on the sales of prescription and over-the-counter formulations of Nexium

           and Prilosec.

                  46.      Defendant Merck currently has, and will continue to have until 2018, a financial

           interest in prescription and over-the-counter formulations of Nexium and Prilosec.

                  47.      As a part of their business and at all relevant times, Defendant Merck has been

           and is involved in the design, research, manufacture, testing, advertisement, promotion,

           marketing, sale and distribution of prescription and over-the-counter formulations of Prilosec

           and Nexium.

                  48.      In 1989, Defendant Merck sponsored the first NDA for a Prilosec product, NDA

           019810, which it submitted to the FDA for approval to market Prilosec. Under this NDA the

           following forms of Prilosec have been approved: Delayed-Release Capsule Pellets (20mg),

           approved on September 14, 1989; Delayed-Release Capsule Pellets (10mg), approved on

           October 5, 1995; and Delayed-Release Capsule Pellets (40mg) approved on January 15, 1998.

                  49.      Defendant Merck has also had a contractual, ownership and financial interest in

           Prilosec Delayed-Release Oral Suspension, NDA 022056.

                  50.      Defendant Merck, through the Joint Venture, also designed, researched,

           manufactured, tested, advertised, marketed, sold and distributed Nexium.

                  51.      Defendant Merck has had a contractual, ownership and financial interest in the

           following FDA approved forms of Nexium: Delayed-Release Capsule Pellets, NDA 021153;

                                                            9


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           Delayed-Release Oral Suspension,
            Case: 1:20-cv-00854-MWM     DocNDAs   0219511/02/20
                                            #: 3 Filed:  and 022010;
                                                                Page:and Intravenous
                                                                      11 of 75 PAGEIDInjectable
                                                                                         #: 700

           Solution, NDA 021689.

                     52.   Defendant Merck manufactures and markets Nexium products in the United

           States.

                     53.   Defendant Merck manufactures and markets Prilosec products in the United

           States.

                     54.   Defendant Merck has transacted and conducted business related to PPI Products

           in each of the States and Territories of the United States.

                     55.   Defendant Merck has derived substantial revenue from PPI Products in each of

           the States and Territories of the United States.

                     56.   Defendant Merck has expected or should have expected its acts to have

           consequence within each of the States and Territories of the United States, and derived

           substantial revenue from interstate commerce in each of the States and Territories of the United

           States related to PPI Products.

                     57.   Defendant The Procter & Gamble Company is and, all times relevant to this

           action, has been an Ohio corporation with its principal place of business at 1 Procter & Gamble

           Plaza, Cincinnati, OH 45202.

                     58.   Defendant The Procter & Gamble Manufacturing Company is and, all times

           relevant to this action, has been an Ohio corporation with its principal place of business at 3875

           Reservoir Road, Lima, OH 45801.

                     59.   Defendant The Procter & Gamble Distributing LLC f/k/a The Procter & Gamble

           Distributing Co. is and, at all times relevant to this action, has been an Ohio corporation with

           its principal place of business at 6280 Center Hill Ave., Cincinnati, OH 45224.

                     60.   At all times relevant to this action Defendant The Procter & Gamble Company

           has been the direct or indirect owner of substantially all of the stock or other ownership interests



                                                              10


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           of Case:
              Defendant The Procter & Gamble
                    1:20-cv-00854-MWM    DocDistributing LLC and Defendant
                                             #: 3 Filed: 11/02/20          The
                                                                  Page: 12 of 75Procter
                                                                                  PAGEID& Gamble
                                                                                           #: 701

           Manufacturing Company.

                  61.    Defendant The Procter & Gamble Company, Defendant The Procter & Gamble

           Distributing LLC and Defendant The Procter & Gamble Manufacturing Company are referred

           to collectively herein as the “Procter & Gamble Defendants.”

                  62.    Each of the Procter & Gamble Defendants was the agent and employee of the

           Other Procter & Gamble Defendant, and in doing the things alleged were acting within the

           course and scope of such agency and employment and with the other Procter & Gamble

           Defendant’s actual and implied permission, consent, authorization and approval.

                  63.    The Procter & Gamble Defendants, in collaboration amongst themselves and the

           AstraZeneca Defendants, designed and developed Prilosec OTC.

                  64.    As a part of their business and at all relevant times, the Procter & Gamble

           Defendants have been involved in the design, research, manufacture, testing, advertisement,

           promotion, marketing, sale and distribution of Prilosec OTC.

                  65.    In or about 1997, Defendant The Procter & Gamble Company entered into a

           marketing agreement with Defendant AstraZeneca LP whereby the Procter & Gamble

           Defendants acquired the rights to market Prilosec OTC products.

                  66.    On or about January 27, 2000, Defendant The Procter & Gamble Company, in

           collaboration with and pursuant to its marketing agreement with Defendant AstraZeneca LP,

           submitted NDA 021229 for Prilosec OTC delayed release tablets.

                  67.    On or about June 20, 2003, Defendant The Procter & Gamble Company, in

           collaboration with and pursuant to its marketing agreement with Defendant AstraZeneca LP,

           was granted approval for NDA 021229, Prilosec OTC.

                  68.    The Procter & Gamble Defendants made Prilosec OTC available for purchase in

           the United States on or about October 2003 and continue to manufacture and market each

           formulation of Prilosec OTC in the United States.

                                                         11


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:69.1:20-cv-00854-MWM
                          In or about December
                                           Doc 8,
                                               #: 1997  Defendant
                                                  3 Filed:        The
                                                           11/02/20   Procter
                                                                    Page: 13 &of Gamble Distributing
                                                                                 75 PAGEID    #: 702

           LLC, in collaboration with and pursuant to a co-promotion agreement with AstraMerck, Inc.,

           acquired the right to market Prilosec.

                  70.     The Procter & Gamble Defendants, in collaboration amongst themselves and the

           AstraZeneca Defendants, co-promoted Prilosec from at least December 8, 1997 until the co-

           promotion agreement was terminated on January 12, 2001.

                  71.     The Procter & Gamble Defendants have transacted and conducted business

           related to Prilosec OTC in each of the States and Territories of the United States.

                  72.     The Procter & Gamble Defendants have derived substantial revenue from

           Prilosec OTC in each of the States and Territories of the United States.

                  73.     The Procter & Gamble Defendants have expected or should have expected their

           acts to have consequences within each of the States and Territories of the United States, and

           derived substantial revenue from interstate commerce in each of the States and Territories of

           the United States related to Prilosec OTC.

                  74.     Defendant Takeda Pharmaceuticals USA, Inc. is and, at all times relevant to this

           action, has been an Illinois corporation having a principal place of business at One Takeda

           Parkway, Deerfield, Ill 60015.

                  75.     Defendant Takeda Pharmaceuticals America, Inc. is and, at all times relevant to

           this action, has been an Illinois corporation having a principal place of business at One Takeda

           Parkway, Deerfield, Ill 60015.

                  76.     Defendant Takeda Pharmaceuticals, LLC, at all times relevant to this action, has

           been wholly owned by Defendant Takeda Pharmaceuticals America, Inc. and Defendant Takeda

           Pharmaceuticals USA, Inc.

                  77.     Defendant Takeda Development Center Americas, Inc. f/k/a Takeda Global

           Research & Development Center, Inc. is and, at all times relevant to this action, has been an

           Illinois corporation having a principal place of business at One Takeda Parkway, Deerfield, IL

                                                           12


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           60015.
             Case: 1:20-cv-00854-MWM Doc #: 3 Filed: 11/02/20 Page: 14 of 75 PAGEID #: 703

                  78.     Defendant Takeda Pharmaceutical Company Limited is and, at all times relevant

           to this action, has been a Japanese corporation having a principal place of business at 1-1,

           Doshomachi 4-chome, Chuoku, Osaka, Japan.

                  79.     Defendant Takeda Pharmaceutical Company Limited is and, at all times relevant

           to this action, has been the parent/holding company of Defendant Takeda Pharmaceuticals USA,

           Inc. and Defendant Takeda Development Center Americas, Inc. f/k/a Takeda Global Research

           & Development Center Inc.

                  80.     Defendant Takeda Pharmaceutical Company Limited, at all times relevant to this

           action is a parent company and has exercised and exercises dominion and control over

           Defendant Takeda Pharmaceuticals USA, Inc. and Defendant Takeda Development Center

           Americas, Inc. f/k/a Takeda Global Research & Development Center Inc.

                  81.     Defendant     Takeda    Pharmaceuticals     USA,     Inc.,   Defendant    Takeda

           Pharmaceuticals America, Inc., Defendant Takeda Development Center Americas, Inc. f/k/a

           Takeda Global Research & Development Center, Inc. and Defendant Takeda Pharmaceutical

           Company Limited are referred herein collectively as “Takeda Defendants.”

                  82.     Each of the Takeda Defendants was the agent and employee of the other Takeda

           Defendants and, in doing the things alleged, was acting within the course and scope of such

           agency and employment and with the other Takeda Defendants’ actual and implied permission,

           consent, authorization and approval.

                  83.     As a part of their business and at all relevant times, the Takeda Defendants have

           been involved in the design, research, manufacture, testing, advertisement, promotion,

           marketing, sale and distribution of Prevacid products.

                  84.     The Takeda Defendants, in collaboration amongst themselves, designed and

           developed the Prevacid products.



                                                           13


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:85.1:20-cv-00854-MWM
                          Defendant TakedaDoc
                                          Pharmaceuticals  USA, Inc.Page:
                                              #: 3 Filed: 11/02/20   is the 15
                                                                            holder of PAGEID
                                                                               of 75  approved #:
                                                                                               NDAs
                                                                                                  704

           020406, 021428 and 021281 for Prevacid.

                     86.   The Takeda Defendants manufacture and market each of these prescription

           Prevacid formulations in the United States.

                     87.   The Takeda Defendants have transacted and conducted business related to PPI

           Products in each of the States and Territories of the United States.

                     88.   The Takeda Defendants have derived substantial revenue from PPI Products in

           each of the States and Territories of the United States.

                     89.   The Takeda Defendants have expected or should have expected their acts to have

           consequence within each of the States and Territories of the United States, and derived

           substantial revenue from interstate commerce in each of the States and Territories of the United

           States related to PPI Products.

                     90.   Defendants are each multinational Fortune 500 companies that have significant

           contacts in each of the States and Territories of the United States, such that personal jurisdiction

           would be proper in any of them. Defendants have derived revenue from the sale of their

           respective PPI Product(s) in each of the States and Territories of the United States, including in

           this County.

                     91.   Defendants have significant contacts within this County such that they are

           subject to the personal jurisdiction of this Court.

                                             FACTUAL ALLEGATIONS

              A. General Background: Proton Pump Inhibitors

                     92.   PPI Products are indicated for the treatment of the following conditions: GERD;

           dyspepsia; acid peptic disease; Zollinger-Ellison syndrome; acid reflux; and peptic or stomach

           ulcers.

                     93.   PPI Products work by inhibiting the secretion of stomach acid. They shut down

           acid production of the active acid pumps in the stomach, thereby reducing hydrochloric acid in

                                                             14


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           theCase:
               stomach.  The drug binds with
                    1:20-cv-00854-MWM    Docthe#:proton pump
                                                  3 Filed:     whichPage:
                                                           11/02/20  inhibits
                                                                            16the
                                                                                of ability of the gastric
                                                                                   75 PAGEID      #: 705

           parietal cell to secrete gastric acid.

                   94.     PPI Products are one of the most commercially successful groups of medication

           in the history of pharmaceutical sales in the United States. Upon information and belief, from

           2003 to the present, PPIs have been one of the top ten best-selling and most dispensed forms of

           prescription medication in the United States each year.

                   95.     As of 2009, approximately 21 million Americans used one or more prescription

           PPI Products, accounting for nearly 20% of the drugs’ global sales and earning an estimated

           $11 billion annually.

                   96.     Between the period of 2008 and 2013, prescription PPI Products had sales of

           over $50 billion with approximately 240 million units dispensed.

                   97.     According to the 2011–2012 National Health and Nutritional Examination

           Survey, 7.8% of US adults had used prescription PPI Products within the last 30 days.

               B. PPI Products Cause Severe Kidney Injuries

                   98.     As early as October 1992, researchers from the University of Arizona Health

           Sciences Center led by Stephen Ruffenach published the first article reporting PPI usage

           associated with kidney injury in The American Journal of Medicine.

                   99.     Since 1992, there have been numerous adverse case reports and scientific studies

           published in medical journals and reported by physicians and scientists, as well as adverse

           reports from national adverse drug registries, which document an association between use of

           PPI Products and the occurrence of kidney injuries such as AIN, AKI, ARF CKD and ESRD.

                           i. PPI-Induced Acute Interstitial Nephritis (“AIN”)

                   100.    Since 1992, numerous case repots have been published in the medical literature

           documenting an association between the use of PPI Products and the development of AIN

           amongst patients.



                                                           15


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:101.   In 2006, researchers
                    1:20-cv-00854-MWM     Docat#:the Yale School
                                                   3 Filed:       of Medicine
                                                            11/02/20 Page: 17conducted a case #:
                                                                              of 75 PAGEID    series
                                                                                                 706

           published in the International Society of Nephrology’s Kidney International finding that PPI

           Product use, by way of AIN, left most patients “with some level of chronic kidney disease.”

                      102.   In 2007, F. Sierra et al. published an article in the Journal of Alimentary

           Pharmacology and Therapeutics, titled, “Systematic review: proton pump inhibitor-associated

           acute interstitial nephritis.” The researchers concluded that long-term use of proton pump

           inhibitors is associated with interstitial nephritis.

                      103.   In February 2007, Harmark et al. published their findings in the British Journal

           of Clinical Pharmacology that AIN could be induced by a variety of available PPI Products and

           was indicative of a class-effect and that this finding was further supported by adverse event data

           from the World Health Organization Collaborating Centre for International Drug Monitoring,

           “where PPI-induced AIN is disproportionately present in the database.” Harmark et al., Proton-

           pump inhibitor-induced acute interstitial nephritis, BJ Clin. Pharm. (2007).

                      104.   On August 23, 2011, Public Citizen, a consumer advocacy group, filed a

           Citizen’s Petition with the FDA seeking the addition of safety information concerning several

           risks associated with PPI Product usage, including, among others, PPI-induced AIN.

                      105.   According to the Public Citizen petition, at the time of the filing there was “no

           detailed risk information on any PPI for this adverse effect.”

                      106.   On October 31, 2014, more than three years after Public Citizen’s petition, the

           FDA responded by requiring consistent labeling regarding the risk of AIN on all prescription

           PPI Products.

                      107.   The FDA found that there was “reasonable evidence of a causal association” and

           therefore, concluded “that the prescription PPI labeling should be consistent with regard to this

           risk[.]”

                      108.   In December of 2014, all labels for prescription PPI Products were required to

           include the following information:

                                                              16


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                                Acute interstitial
             Case: 1:20-cv-00854-MWM       Doc #: nephritis  has been observed
                                                   3 Filed: 11/02/20    Page: 18inof 75 PAGEID #: 707
                                 patients taking PPIs including [Brand]. Acute
                              interstitial nephritis may occur at any point during
                                 PPI therapy and is generally attributed to an
                               idiopathic hypersensitivity reaction. Discontinue
                                  [PPI] if acute interstitial nephritis develops.

                  109.     To this date, Defendants’ over-the-counter PPI Products do not include a

           warning or any risk information about AIN.

                  110.     The current warning contained on prescription PPI Products regarding the risk

           of AIN is far from adequate, lacking the necessary force and specificity to give patients and

           their healthcare providers the proper information needed to make an informed decision about

           whether to start or continue a drug regimen with the potential for such dire consequences. If left

           untreated, AIN can lead to Chronic Kidney Disease, Renal Failure, Dialysis, Kidney Transplant

           and/or death.

                  111.     Defendants have also failed to adequately inform physicians, and other

           healthcare providers such as pharmacists, and consumers regarding the risk of AIN and the use

           of over-the counter PPI Products.

                  112.     PPI Products and/or their metabolites – substances formed via metabolism –

           have been found to deposit within the spaces between the tubules of the kidney and act in such

           a way to mediate AIN, a sudden kidney inflammation that can result in mild to severe problems.

                  113.     PPI-induced AIN can be difficult to diagnose, with less than half of patients

           reporting a fever and, instead, most commonly complaining of non-specific symptoms such as

           fatigue, nausea and weakness.

                  114.     Use of PPI Products may lead to subclinical AIN according to multiple studies,

           including but not limited to:

                      a. Lazarus B, Chen Y, Wilson FP, et al. Proton Pump Inhibitor Use and the Risk

                           of Chronic Kidney Disease. 176 JAMA INTERNAL MED. 238 (2016); and



                                                            17


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                     b. DG Moledina & MA
             Case: 1:20-cv-00854-MWM   DocPerazella, Proton
                                           #: 3 Filed:      Pump Page:
                                                        11/02/20 Inhibitors and
                                                                        19 of 75CKD, 27 J. AM.
                                                                                 PAGEID    #: 708

                           SOC. NEPHROL. 2926 (2016).


                   115.    AIN’s slow presentation can cause significant damage over time without those

           affected exhibiting acute symptoms.

                   116.    Where AIN is subclinical, it can persist for months before a patient realizes their

           injury. By that time, their untreated AIN can lead to Chronic Kidney Disease and End Stage

           Renal Disease requiring the patient to undergo permanent dialysis, kidney transplant or, in some

           cases, death.

                   117.    While AIN can be treated, once AIN has progressed to CKD it is incurable and

           can only be managed.

                           ii.     PPI-Induced Acute Kidney Injury (“AKI”)

                   118.    Acute Kidney Injury is characterized by acute and sudden renal failure by which

           the kidneys fail to filtrate properly.

                   119.    Studies indicate that those using PPI Products are at a more than 2.5 times greater

           risk than the general population to suffer AKI.

                   120.    Studies also indicate that those who develop AIN are at a significant risk of AKI,

           even though they may not obviously exhibit kidney dysfunction.

                   121.    Currently, the product labeling for PPI Products, both prescription and over-the

           counter, does not contain any warning regarding the increased risk of AKI.

                   122.    Where AKI is subclinical, it can persist for months before a patient realizes their

           injury. By that time, their untreated AKI can lead to CKD and ESRD.

                           iii.    PPI-Induced Chronic Kidney Disease (“CKD”)

                   123.    Chronic Kidney Disease is the gradual loss of kidney function. Kidneys filter

           Waste and excess fluid from the blood, which are then excreted. When CKD reaches an

           advanced stage, dangerous levels of fluid, electrolytes and waste can build up in the body.


                                                             18


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:124.   CKD can ultimately
                    1:20-cv-00854-MWM    Docprogress to End
                                              #: 3 Filed:   Stage Renal
                                                          11/02/20 Page:Disease
                                                                          20 ofin
                                                                                75which total kidney
                                                                                   PAGEID     #: 709

           function is lost and patients must either undergo dialysis or have a kidney transplant to survive.

                    125.   In January 2016, a study published in the Journal of the American Medical

           Association found that use of PPI Products was independently associated with a 20 – 50%

           higher

           risk of CKD.

                    126.   In February 2016, a study published in the Journal of the American Society of

           Nephrology found that “exposure to PPI is associated with increased risk of development of

           CKD, progression of kidney disease, and risk of ESRD.”

                    127.   In April 2016, a study published in the Journal of Nephrology suggested that the

           development of and failure to treat AIN could lead to CKD and ESRD, which requires dialysis

           or kidney transplant to manage. Analyses of the study were adjusted for age, sex, race, baseline

           eGFR, cigarette smoking, BMI, systolic blood pressure, diabetes, a history of cardiovascular

           disease, antihypertensive medication use, anticoagulant medication use, statin, aspirin and

           NSAID use. Across all groups, “each of these sensitivity analyses showed a consistent

           association between PPI use and a higher risk of CKD.”

                    128.   CKD is often a slow progressive decline in kidney function that may result in

           ESRD. As the kidneys lose their ability to function properly, wastes can build to high levels in

           the blood resulting in numerous, serious complications ranging from nerve damage and heart

           disease to kidney failure and death.

                    129.   PPI Products have also been shown to cause CKD independent of, and in the

           absence of, an intervening AKI or AIN event, even where the AKI or AIN is subclinical. For

           example, the results of a 2017 epidemiologic study “showed a significant association between

           PPI use and chronic renal outcomes including incident CKD, CKD progression, and ESRD in

           the absence of intervening AKI.” Yan Xie et al., Long-Term Kidney Outcomes among Users of

           Proton Pump Inhibitors without Intervening Acute Kidney Injury, 91 Kidney Int’l 1482 (2017).

                                                            19


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:130.   To date, the labeling
                    1:20-cv-00854-MWM    Doc #:for Defendants’
                                                3 Filed: 11/02/20PPI Products
                                                                  Page:       lackPAGEID
                                                                        21 of 75   adequate#: risk
                                                                                              710

           information about CKD.

              C. PPI Products Cause Rebound Acid Hypersensitivity, Worsening GERD and Acid
                 Reflux, Creating Dependency


                  131.    Users of PPI Products will, and have, experienced worse GERD, or acid reflux,

           upon ceasing PPI Product use, evidencing that PPI Products can lead to physical dependency

           and/or the worsening of symptoms upon removal of the PPI therapy.

                  132.    The worsening of GERD or acid reflux after withdrawal of PPI Products has

           been characterized by scientists as “rebound acid hypersecretion” and is characterized by an

           increase in acid secretion with the withdrawal of the PPI Products.

                  133.    This phenomenon was first identified during preclinical animal studies on rats

           treated with omeprazole/Prilosec.

                  134.    Because PPI Products work by preventing the acidification of the stomach’s

           contents by blocking the proton pumps of the stomach, the body may react by compensating

           with increased production of gastrin, a hormone that stimulates secretion of gastric acid.

           Consequently, when users discontinue treatment with PPI Products, their bodies’ acid

           production increases beyond their pre-PPI treatment levels.

                  135.    The increase in acid production after discontinuation of PPI Products caused and

           will continue to cause Plaintiff significant harm and a dependency on PPI Products.

                  136.    After Plaintiff’s discontinuation of PPI Products, increased acid production to a

           level above that which existed before treatment with PPI Products was initiated has caused and

           will cause Plaintiff to treat GERD as a more severe condition than that which existed when PPI

           Products were initiated.

                  137.    Several studies have shown that treatment with PPI Products induces acid-

           related symptoms like heartburn, acid regurgitation and dyspepsia once treatment is withdrawn

           in healthy individuals who have never before experienced heartburn or related symptoms.
                                                          20


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:138.   Due to rebound hypersecretion,
                    1:20-cv-00854-MWM                   patients
                                          Doc #: 3 Filed:        are unable,
                                                           11/02/20   Page: in
                                                                             22many
                                                                                of 75instances,
                                                                                       PAGEIDto#:cease
                                                                                                   711

           use of PPI Products, despite choosing and wanting to do so after learning of the risks of using

           PPI Products, including kidney injuries.

                  139.     To date, the labeling for the Defendants’ respective PPI Products contains no

           information regarding rebound acid hypersecretion or information that would assist healthcare

           providers and/or patients who suffer from this after ceasing to use PPI Products.

              D. Safer Alternatives to PPIs

                  140.     Despite the fact that PPI Products lead to an increased risk of such severe injuries

           as outlined herein, several safer alternatives have been and are available, including but not

           limited to:

                  a.     The use of over-the-counter calcium carbonate tablets that have been available

                         since the 1930s, such as Maalox and Tums; and/or

                  b.     The use of histamine H2-receptor antagonists (also known as “H2 Blockers”) that

                         were developed in the late 1960s. H2 Blockers act to prevent the production of

                         stomach acid, work more quickly than PPI Products and are prescribed for the same

                         indications as PPI Products. Examples of H2 Blockers include Zantac, Pepcid and

                         Tagamet. H2 Blockers are not associated with an increased risk of kidney injuries.


                  141.     In spite of their commercial success and global popularity, up to 70% of PPI

           Products may be used inappropriately for indications or durations that were never tested or

           approved. D. Marks, Time to Halt the Overprescribing of Proton Pump Inhibitors, THE

           PHARMACEUTICAL JOURNAL (Aug. 8, 2016).

                  142.     Consumers, including Plaintiff, who have used Defendants’ PPI Products for the

           treatment of increased gastric acid have and had several alternative safer treatments available

           and have not been adequately warned about the significant risks and lack of benefits associated

           with use of PPI Products.


                                                             21


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
              E. Injuries
             Case:        Resulting from PPI
                   1:20-cv-00854-MWM     DocProducts
                                             #: 3 Filed: 11/02/20 Page: 23 of 75 PAGEID #: 712

                  143.    The use of PPI Products for time periods longer than those tested or approved is

           a direct consequence of Defendants’ (1) failure to adequately and specifically warn patients and

           healthcare providers as to the appropriate length of usage; (2) failure to provide adequate, clear

           and accurate marketing materials regarding appropriate usage of PPI Products and the

           appropriate and approved indications; and (3) engaging in off-label promotion of their

           respective PPI Products for indications that were not approved, and upon which Plaintiff and

           their respective prescribing physicians relied upon when making prescribing decisions.

                  144.    As a result of the defective nature of Defendants’ PPI Products, persons who

           ingested Defendants’ PPI Products have been exposed to significant risks stemming from

           unindicated and/or long-term usage, even when used as directed and/or prescribed by a

           physician or healthcare professional.

                  145.    Consumers, including Plaintiff, who have used Defendants’ PPI Products have

           suffered from severe kidney injuries including, but not limited to, AIN, AKI, CKD and ESRD.

                  146.    Consumers, including Plaintiff, who have used Defendants’ PPI Products have

           suffered from a worsening of acid-related symptoms like heartburn, acid regurgitation and

           dyspepsia once treatment with Defendants’ PPI Products was withdrawn and have developed

           and suffered from a physical dependence on PPI treatment.

              F. Defendants’ Actively Concealed the Dangers Associated with Use of PPI Products

                  147.    Defendants, through their affirmative misrepresentations and/or omissions,

           actively concealed from Plaintiff and Plaintiff’s physicians the true and significant risks

           associated with the use of Defendants’ PPI Products.

                  148.    Defendants concealed and continue to conceal from Plaintiff, other consumers

           and/or the medical community that Defendants’ PPI Products can cause kidney injuries.

           Specifically, Defendants failed to adequately inform Plaintiff, other consumers and/or the

           medical community about the serious risks associated with Defendants’ PPI Products, and

                                                            22


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           Defendants completely failed to warn
            Case: 1:20-cv-00854-MWM         Docagainst the risk
                                                #: 3 Filed:     of AKI,Page:
                                                            11/02/20    CKD and ESRD,
                                                                             24 of     and Defendants
                                                                                   75 PAGEID   #: 713

           still fail to warn of these risks, even to this day. Defendants have concealed and continue to

           conceal and have failed to adequately inform Plaintiff, other consumers, Plaintiff’s physicians

           and/or others within the medical community that over-the-counter PPI Products are associated

           with AIN, and fail to warn and inform regarding the risk of AIN developing into CKD and

           ESRD.

                   149.   Defendants concealed and continue to conceal that Defendants’ PPI Products can

           cause consumers to become physically dependent on PPI treatment. Specifically, Defendants

           have failed to inform consumers and/or healthcare providers that a patient’s symptoms may

           worsen after the withdrawal of PPI Products.

                   150.   As a result of Defendants’ actions, Plaintiff and/or Plaintiff healthcare providers

           were unaware, and could not have reasonably known or have learned through reasonable

           diligence, that Plaintiff had been exposed to the risks identified in this Master Long Form

           Complaint, and that those risks were the direct and proximate result of Defendants’ acts,

           omissions and misrepresentations.

                   151.   Plaintiff would not have used Defendants’ PPI Products had Defendants properly

           disclosed the risks associated with long-term use.

                   152.   Defendants had an obligation to comply with the law in the manufacture, design

           and sale of Defendants’ respective PPI Products.

                   153.   Materials, including advertisements, press releases, website publications and

           other communications regarding Defendants’ PPI Products, are part of the labeling of the

           Defendants’ respective PPI Products, and Defendants could have altered the same without FDA

           approval.

                   154.   Defendants’ marketing campaigns willfully and intentionally misrepresented the

           risks of PPI Products and failed to warn about the risks of acute interstitial nephritis, acute

           kidney failure, chronic kidney disease and other kidney injuries.

                                                           23


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:155.   Defendants engaged
                    1:20-cv-00854-MWM    Docin #:
                                               off-label promotion
                                                  3 Filed: 11/02/20ofPage:
                                                                      their respective
                                                                             25 of 75 PPI Products
                                                                                       PAGEID      for
                                                                                               #: 714

           indications that were not approved, including, but not limited to, long-term ingestion of PPI

           Products for a duration for which the products were not originally approved.

                     156.   Defendants’ marketing campaigns and advertising to consumers failed to

           adequately instruct consumers regarding the appropriate duration for using their respective

           over-the-counter PPI Products.

                     157.   Defendants knew or should have known of the risks of AIN, AKI, CKD and

           ESRD based on the data available to them or that could have been generated by them, including,

           but not limited to animal studies, mechanisms of action, pharmacodynamics, pharmacokinetics,

           preclinical studies, clinical studies, animal models, genetic models, analogous compounds,

           analogous conditions, adverse event reports, case reports, post-marketing reports and regulatory

           authority investigations.

                     158.   To date Defendants have failed to submit proposed labeling for their respective

           PPI Products to the FDA regarding the risks of AIN.

                     159.   To date Defendants have failed to submit proposed labeling for their respective

           PPI Products to the FDA regarding the risks of AKI.

                     160.   To date Defendants have failed to submit proposed labeling for their respective

                     PPI Products to the FDA regarding the risks of CKD.

                     161.   At all times, Defendants could have implemented changes to the labeling of their

                     respective PPI Products regarding the risks of AIN, AKI, CKD and ESRD.

               G. Defendants Violations of Federal Law

                     162.   Defendants violated the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §301,

           et seq.

                     163.   With respect to Defendants’ PPI Products, Defendants have failed to comply

           with all federal standards applicable to the sale of prescription drugs including, but not limited

           to, one or more of the following violations:

                                                            24


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:a. 1:20-cv-00854-MWM
                          Defendants’ PPI Products
                                           Doc #: 3are misbranded
                                                     Filed:        pursuant
                                                            11/02/20 Page:to2621ofU.S.C. §352 because,
                                                                                   75 PAGEID    #: 715

                  among other things, their labeling is false or misleading;

                  b.     Defendants’ PPI Products are misbranded pursuant to 21 U.S.C. §352 because

                  words, statements or other information required by or under authority of chapter 21

                  U.S.C. § 352 are not prominently placed thereon with such conspicuousness and in such

                  terms as to render it likely to be read and understood by the ordinary individual under

                  customary conditions of purchase and use;

                  c.     Defendants’ PPI Products are misbranded pursuant to 21 U.S.C. §352 because

                  their labeling does not bear adequate directions for use and/or the labeling does not bear

                  adequate warnings against use where their use may be dangerous to health or against

                  unsafe dosage or methods or duration of administration or application, in such manner

                  and form as are necessary for the protection of users;

                  d.     Defendants’ PPI Products are misbranded pursuant to 21 U.S.C. §352 because

                  they are dangerous to health when used in the dosage or manner, or with the frequency

                  or duration prescribed, recommended or suggested in the labeling thereof;

                  e.     Defendants’ PPI Products do not contain adequate directions for use pursuant to

                  21 CFR § 201.5, because of, among other reasons, omission, in whole or in part, or

                  incorrect specification of (a) statements of all conditions, purposes, or uses for which it

                  is intended, including conditions, purposes, or uses for which it is prescribed,

                  recommended or suggested in their oral, written, printed, or graphic advertising, and

                  conditions, purposes, or uses for which the drugs are commonly used, (b) quantity of

                  dose, including usual quantities for each of the uses for which it is intended and usual

                  quantities for persons of different ages and different physical conditions, (c) frequency

                  of administration or application, (d) duration or administration or application, and/or (d)

                  route or method of administration or application;



                                                           25


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:f. 1:20-cv-00854-MWM
                          Defendants violated
                                           Doc21#:CFR § 201.56
                                                   3 Filed:     because
                                                            11/02/20    the labeling
                                                                     Page:   27 of 75ofPAGEID
                                                                                        their respective
                                                                                                  #: 716

                  prescription PPI Products were and are not informative and accurate;

                  g.     Defendants’ prescription PPI Products are misbranded pursuant to 21 CFR §

                  201.56 because their labeling was not updated as new information became available that

                  caused the labeling to become inaccurate, false, or misleading;

                  h.     Defendants violated 21 CFR § 201.57 because they failed to identify specific

                  tests needed for monitoring of patients who took their respective prescription PPI

                  Products;

                  i.     Defendants’ prescription PPI products are mislabeled pursuant to 21 CFR §

                  201.57 because the labeling does not state the recommended usual dose, the usual

                  dosage range, and, if appropriate, an upper limit beyond which safety and effectiveness

                  have not been established;

                  j.     Defendants’ over-the-counter PPI Products are mislabeled pursuant to 21 CFR

                  §201.66 because they were and are not informative and accurate;

                  k.     Defendants’ over-the-counter PPI Products are misbranded pursuant to 21 CFR

                  §201.66 because their labeling was not updated as new information became available

                  that caused the labeling to become inaccurate, false or misleading;



                  l.     Defendants’ PPI Products violate 21 CFR § 210.1 because the process by which

                  they were manufactured, processed and/or held fails to meet the minimum current good

                  manufacturing practice of methods to be used in, and the facilities and controls to be

                  used for, the manufacture, packing, or holding of a drug to assure that they meet the

                  requirements as to safety and have the identity and strength and meet the quality and

                  purity characteristic that they purport or are represented to possess;

                  m.     Defendants’ PPI Products violate 21 CFR § 210.22 because the labeling and

                  packaging materials do not meet the appropriate specifications;

                                                           26


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:n.1:20-cv-00854-MWM
                         Defendants’ PPI Products
                                          Doc #: 3violate
                                                   Filed: 21 CFR § 211.165
                                                          11/02/20 Page: 28because
                                                                             of 75 the test methods
                                                                                   PAGEID    #: 717

                  Defendants employed are not accurate, sensitive, specific and/or reproducible and/or

                  such accuracy, sensitivity, specificity, and/or reproducibility of test methods have not

                  been properly established and documented;

                  o.     Defendants’ PPI Products violate 21 CFR § 211.165 in that they fail to meet

                  established standards or specifications and any other relevant quality control criteria;

                  p.     Defendants’ PPI Products violate 21 CFR § 211.198 because the written

                  procedures describing the handling of all written and oral complaints regarding the PPI

                  Products were not followed;

                  q.     Defendants’ PPI Products violate 21 CFR § 310.303 in that they are not safe and

                  effective for their intended use;

                  r.     Defendants violated 21 CFR § 310.303 by failing to establish and maintain

                  records and make reports related to clinical experience or other date or information

                  necessary to make or facilitate a determination of whether there are or may be grounds

                  for suspending or withdrawing approval of the application to the FDA;



                  s.     Defendants violated 21 CFR § 310.305 and 314.80 by failing to report adverse

                  events associated with their respective PPI Products as soon as possible or at least within

                  15 days of the initial receipt of the adverse drugs experience report;

                  t.     Defendants violated 21 CFR §§310.305 and 314.80 by failing to conduct an

                  investigation of each adverse event associated with their respective PPI Products, and

                  evaluating the cause of the adverse event;

                  u.     Defendants violated 21 CFR §§ 310.305 and 314.80 by failing to promptly

                  investigate all serious, unexpected adverse drug experiences and submit follow-up

                  reports within the prescribed 15 calendar days of receipt of new information or as

                  requested by the FDA;

                                                           27


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:v.1:20-cv-00854-MWM
                         Defendants violated 21 #:
                                           Doc  CFR   §§ 310.305
                                                   3 Filed:      and Page:
                                                            11/02/20 314.8029
                                                                            byof
                                                                              failing to keep records
                                                                                 75 PAGEID     #: 718

                  of the unsuccessful steps taken to seek additional information regarding serious,

                  unexpected adverse drug experiences;

                  w.      Defendants violated 21 CFR §§ 310.305 and 314.80 by failing to identify the

                  reports it submitted properly, such as by labeling them as “15-day Alert report,” or “15-

                  day Alert report follow-up”;

                  x.      Defendants violated 21 CFR § 312.32 because they failed to review all

                  information relevant to the safety of Defendant’s PPI Products or otherwise received by

                  the Defendants from sources, foreign or domestic, including information derived from

                  any clinical or epidemiological investigations, animal investigations, commercial

                  marketing experience, reports in the scientific literature and unpublished scientific

                  papers, as well as reports from foreign regulatory authorities that have not already been

                  previously reported to the agency by the sponsor;

                  y.      Defendants violated 21 CFR § 314.80 by failing to provide periodic reports to

                  the FDA containing (a) a narrative summary and analysis of the information in the report

                  and an analysis of the 15-day Alert reports submitted during the reporting interval, (b)

                  an Adverse Reaction Report for each adverse drug experience not already reported under

                  the Post marketing 15-day Alert report, and/or (c) a history of actions taken since the

                  last report because of adverse drug experiences (for example, labeling changes or studies

                  initiated); and

                  z.      Defendants violated 21 CFR § 314.80 by failing to submit a copy of the

                  published article from scientific or medical journals along with one or more 15-day Alert

                  reports based on information from the scientific literature.

                  aa.     Defendants failed to meet the standard of care set by the above statutes and

                  regulations, which were intended for the benefit of individual consumers such as the

                  Plaintiff.

                                                           28


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                           ESTOPPEL FROM
             Case: 1:20-cv-00854-MWM Doc #:PLEADING     AND TOLLING
                                            3 Filed: 11/02/20 Page: 30 ofOF
                                                                          75 PAGEID #: 719
                             APPLICABLE STATUTES OF LIMITATIONS

                  164.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  165.    Plaintiff asserts all applicable state statutory and common law rights and theories

           related to the tolling or extension of any applicable statute of limitations, including but not

           limited to equitable tolling, class action tolling, delayed discovery, discovery rule and fraudulent

           concealment.

                  166.    Plaintiff pleads that the discovery rule should be applied to toll the running of

           the statute of limitations until the Plaintiff knew or, through the exercise of reasonable care and

           diligence should have known, of facts indicating that the Plaintiff had been injured, the cause

           of the injury and the tortious nature of the wrongdoing that caused the injury.

                  167.    Despite diligent investigation by the Plaintiff into the cause of their injuries, the

           nature of the Plaintiff’s injuries and damages and their relationship to the PPI Products was not

           discovered, and through reasonable care and due diligence could not have been discovered, until

           a date within the applicable statute of limitations for filing Plaintiff’s claims. Therefore, under

           appropriate application of the discovery rule, Plaintiff’s suit was filed well within the applicable

           statutory limitations period.

                  168.    The running of the statute of limitations in this case is tolled due to equitable

           tolling. Defendants are estopped from asserting a statute of limitations defense due to

           Defendants’ fraudulent concealment, through affirmative misrepresentations and omissions,

           from Plaintiff and/or the consuming public of the true risks associated with the PPI Products.

           As a result of the Defendants’ fraudulent concealment, the Plaintiff and/or Plaintiff’s physicians

           were unaware, and could not have known or have learned through reasonable diligence, that the


                                                             29


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           Plaintiff
             Case: had  been exposed to theDoc
                     1:20-cv-00854-MWM      risks#:alleged herein
                                                     3 Filed:     and that
                                                              11/02/20     those31risks
                                                                        Page:           were
                                                                                    of 75    the direct
                                                                                          PAGEID        and
                                                                                                     #: 720

           proximate result of the wrongful acts and omissions of the Defendants.

                   169.    Furthermore, the Defendants are estopped from relying on any statute of

           limitations because of their concealment of the truth, quality and nature of PPI Products. The

           Defendants were under a duty to disclose the true character, quality and nature of PPI Products

           because this was nonpublic information over which the Defendants had and continue to have

           exclusive control, and because the Defendants knew that this information was not available to

           the Plaintiff, their medical providers and/or to their health facilities.

                   170.    Defendants had the ability to and did spend enormous amounts of money in

           furtherance of their purpose of marketing and promoting a profitable drug, notwithstanding the

           known or reasonably known risks. Plaintiff and/or medical professionals could not have

           afforded and could not have possibly conducted studies to determine the nature, extent and

           identity of related health risks and, instead, were forced to rely on Defendants’ representations.

                   171.    Defendants were and continue to be in possession of information and data that

           shows the risk and dangers of these products that is not otherwise in the possession or available

           to Plaintiff and/or their healthcare providers.

                   172.    At the time of the Plaintiff’s injuries, Plaintiff and/or the Plaintiff’s healthcare

           providers were not aware of any facts which would have made a reasonably prudent person

           suspicious of Defendants’ wrongdoing because the Plaintiff and the Plaintiff’s healthcare

           providers reasonably relied on Defendants’ representations that PPI Products do not cause

           kidney injury and/or death.

                   173.    At no time prior to the Plaintiff’s eventual discovery of wrongdoing did any of

           Plaintiff’s doctors ever inform, advise, suggest or otherwise imply that the Plaintiff’s PPI

           Product use was a potential contributing cause of the Plaintiff’s kidney injuries.




                                                              30


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:174.   Plaintiff reasonablyDoc
                    1:20-cv-00854-MWM         relied
                                                  #: on the skill
                                                     3 Filed:     and judgment
                                                              11/02/20    Page:of32
                                                                                  theofPlaintiff’s
                                                                                        75 PAGEID  doctors and
                                                                                                        #: 721

           had no reason to further investigate, inquire into or suspect that PPI Products caused the

           Plaintiff’s conditions.

                   175.   Plaintiff exercised reasonable diligence in an attempt to discover the cause of

           their kidney injuries. Plaintiff relied on their physicians to advise them of any known

           complications. Plaintiff had no reason to believe their injuries were the result of any

           wrongdoing, whether intentional and/or negligent, until the discovery dates suggested below

           and are therefore relying on the benefit of the discovery rule.

                   176.   The Plaintiff had neither knowledge nor reason to suspect that the Defendants

           were engaged in the wrongdoing alleged herein. Because of the fraudulent acts of concealment

           and wrongdoing by the Defendants, the Plaintiff could not have reasonably discovered the

           wrongdoing at the time of his injury.

                   177.   At the time of Plaintiff’s injuries, Plaintiff did not have access to or actually

           receive any studies or information recognizing the increased risk of kidney injuries with PPI

           Product use or have any discussions with their doctors that there was an association between

           their kidney injuries and PPI Product use.

                                                CAUSES OF ACTION

                                                   COUNT I
                                          STRICT PRODUCT LIABILITY


                   178.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                   179.   At the time of Plaintiff’s injuries, the PPI Products manufactured by the

           Defendants were defective and unreasonably dangerous to foreseeable consumers, including

           Plaintiff.

                                                             31


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:180.   At the time of the Doc
                    1:20-cv-00854-MWM       Plaintiff’s injuries,
                                                 #: 3 Filed:      Defendants
                                                              11/02/20  Page:placed
                                                                               33 ofPPI
                                                                                     75 Products
                                                                                         PAGEIDinto the
                                                                                                 #: 722

           stream of commerce that were defective and in an unreasonably dangerous condition to

           foreseeable users, including the Plaintiff.

                  181.    At all times herein mentioned, Defendants have designed, researched,

           manufactured, tested, advertised, promoted, marketed, sold and distributed PPI Products as

           described herein that were used by the Plaintiff.

                  182.    Defendants’ PPI Products were expected to and did reach consumers, handlers

           and persons coming into contact with said products without substantial change in the condition

           in which they were produced, manufactured, sold, distributed and marketed by the Defendants.

                  183.    Defendants’ PPI Products were manufactured in an unsafe, defective and

           inherently dangerous condition, which was dangerous to users, including the Plaintiff.

                  184.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective in design or formulation

           in that, when they left the hands of the manufacturers and/or suppliers, the foreseeable risks

           exceeded the benefits associated with the design or formulation of the PPI Products.

                  185.    At all times herein mentioned, the PPI Products were in a defective condition

           and unsafe, and Defendants knew or had reason to know that their PPI Products were defective

           and unsafe, including when used in the formulation and manner recommended by the

           Defendants.

                  186.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective in design and/or

           formulation, in that, when they left the hands of the Defendants, manufacturers and/or suppliers,

           the PPI Products were unreasonably dangerous, and were more dangerous than an ordinary

           consumer would expect, and more dangerous than other medications on the market designed to

           treat peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory

           drug-induced gastropathy.

                                                           32


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:187.   Defendants knew or
                    1:20-cv-00854-MWM    Docshould
                                              #: 3 have
                                                   Filed:known that at
                                                          11/02/20     all times
                                                                    Page:        herein
                                                                             34 of      mentioned#:their
                                                                                   75 PAGEID        723

           PPI Products were in a defective condition and were and are inherently dangerous and unsafe.

                   188.     At the time, the Plaintiff used Defendants’ PPI Products, the PPI Products were

           being used for the purposes and in a manner normally intended and foreseeable, namely to treat

           peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory drug

           induced gastropathy.

                   189.     Defendants, with this knowledge, voluntarily designed their PPI Products in a

           dangerous condition for use by the public and the Plaintiff.

                   190.     Defendants had a duty to create a product that was not unreasonably dangerous

           for its normal, intended and foreseeable use.

                   191.     Defendants created a product unreasonably dangerous for its intended and

           foreseeable use.

                   192.     The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were manufactured defectively in that

           PPI Products left the hands of Defendants in a defective condition and were unreasonably

           dangerous to its intended users.

                   193.     The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants reached their intended users in the

           same defective and unreasonably dangerous condition in which they were manufactured.

                   194.     Defendants designed, researched, manufactured, tested, advertised, promoted,

           marketed, sold and distributed a defective product which created an unreasonable risk to the

           health of consumers, and Defendants are therefore strictly liable for the injuries sustained by

           the Plaintiff.

                   195.     Plaintiff could not, by the exercise of reasonable care, have discovered the PPI

           Products’ defects herein mentioned and perceived their danger.



                                                            33


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:196.   The PPI ProductsDoc
                    1:20-cv-00854-MWM      designed,  researched,
                                             #: 3 Filed: 11/02/20manufactured,
                                                                  Page: 35 of 75tested, advertised,
                                                                                   PAGEID   #: 724

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           warnings or instructions, as the Defendants knew or should have known that the PPI Products

           created a risk of serious and dangerous side effects, including kidney injuries and other severe

           and personal injuries which are permanent and lasting in nature, and the Defendants failed to

           adequately warn of said risk.

                  197.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           warnings or instructions, as the Defendants knew or should have known that the PPI Products

           created a risk of serious and dangerous side effects, including rebound acid hypersecrection,

           and the Defendants failed to adequately warn of said risk.

                  198.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           warnings or instructions, as the Defendants knew or should have known that the PPI Products

           were ineffective for their intended use of treating peptic disorders, including GERD, peptic ulcer

           disease, and non-steroidal anti-inflammatory drug induced gastropathy, and that there were less

           dangerous alternatives on the market to treat peptic disorders.

                  199.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           warnings and/or inadequate testing.

                  200.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           postmarketing surveillance and/or warnings because, even after Defendants knew or should

           have known of the risks and severe and permanent health consequences from ingesting PPI

           Products, they failed to provide adequate warnings to users or consumers of the products, and

           continued to improperly advertise, market and/or promote their PPI Products.

                                                            34


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:201.   The PPI Products Doc
                    1:20-cv-00854-MWM     ingested by the 11/02/20
                                              #: 3 Filed:  Plaintiff were
                                                                     Page:in36
                                                                             theofsame or substantially
                                                                                   75 PAGEID    #: 725

           similar condition as they were when they left the possession of Defendants.

                   202.    Plaintiff did not misuse or materially alter the PPI Products.

                   203.    Defendants are strictly liable for the Plaintiff’s injuries in the following ways:

                       a. The PPI Products as designed, manufactured, sold and supplied by the

                           Defendants, were defectively designed and placed into the stream of commerce

                           by Defendants in a defective and unreasonably dangerous condition;

                       b. Defendants failed to properly market, design, manufacture, distribute, supply

                           and sell their PPI Products;

                       c. Defendants failed to warn and place adequate warnings and instructions on their

                           PPI Products;

                       d. Defendants failed to adequately test their PPI Products;

                       e. Defendants failed to provide timely and adequate post-marketing warnings and

                           instructions after they knew of the risk of injury associated with the use of PPI

                           Products; and

                       f. Feasible alternative designs, including but not limited to those used of H2

                           Blockers and other available treatments, existed that were capable of treating the

                           Plaintiff’s conditions, while decreasing the risk of kidney injuries.

                   204.    By reason of the foregoing, Defendants are strictly liable in tort to the Plaintiff

           for the manufacturing, marketing, promoting, distribution, and selling of a defective PPI

           Products.

                   205.    Defendants’ defective design, manufacturing defect and inadequate warnings on

           the PPI Products were acts that amount to willful, wanton and/or reckless conduct by

           Defendants.

                   206.    These defects in Defendants’ PPI Products were a substantial factor in causing

           the Plaintiff’s injuries.

                                                             35


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:207.   As a result of the foregoing
                    1:20-cv-00854-MWM        Doc #: 3acts and11/02/20
                                                      Filed:  omissions,Page:
                                                                         the Plaintiff
                                                                               37 of 75wasPAGEID
                                                                                           caused to#:
                                                                                                    suffer
                                                                                                       726

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  208.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including the Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, the Plaintiff, and/or the Plaintiff’s healthcare providers.

           Defendants made conscious decisions not to redesign, re-label, warn or inform the unsuspecting

           consuming public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, the Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                             COUNT II
                              STRICT PRODUCT LIABILITY –DESIGN DEFECT

                  209.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. The Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  210.    At all times relevant, Defendants’ PPI Products were designed, developed,

           manufactured, tested, packaged, promoted, marketed, distributed, labeled and/or sold by

           Defendants in a defective and unreasonably dangerous condition at the time they were placed

           in the stream of commerce.

                  211.    Defendants’ PPI Products were defective in design or formulation in that they

           were not merchantable, reasonably suitable and/or safe for their intended and foreseeable use,




                                                             36


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           and their condition
             Case:             when sold wasDoc
                     1:20-cv-00854-MWM       the proximate
                                                 #: 3 Filed:cause and/orPage:
                                                             11/02/20    a substantial
                                                                               38 of 75factor of the injuries
                                                                                           PAGEID     #: 727

           sustained by Plaintiff.

                  212.    Defendants’ PPI Products did not perform safely or as Plaintiff or an ordinary

           consumer would have expected.

                  213.    At all times relevant, the PPI Products were used as intended or in a way

           reasonably foreseeable to the Defendants.

                  214.    Defendants placed their PPI Products into the stream of commerce with wanton

           and reckless disregard for public safety.

                  215.    At all times relevant, Defendants’ PPI Products were expected to reach, and did

           reach, Plaintiff, without substantial change in the condition in which they were sold.

                  216.    The PPI Products were sold in an unsafe, defective and inherently dangerous

           Condition.

                  217.    The PPI Products contained defects in their design which render the drugs

           dangerous to consumers, including Plaintiff, when used as intended or as reasonably foreseeable

           to Defendants. The design defects render the PPI Products more dangerous than other drugs

           designed to treat peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-

           inflammatory drug-induced gastropathy, and cause an unreasonable increased risk of injury,

           including but not limited to life-threatening kidney injuries.

                  218.    The PPI Products were in a defective condition and unsafe, and Defendants

           knew, had reason to know or should have known that the PPI Products were defective and

           unsafe, even when used as instructed.

                  219.    The nature and magnitude of the risk of harm associated with the design of the

           PPI Products, including the risk of serious kidney injuries that may be irreversible, permanently

           disabling and life-threatening, is high in light of the intended and reasonably foreseeable use of

           the PPI Products.



                                                            37


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:220.   The risks of harm Doc
                    1:20-cv-00854-MWM      associated with 11/02/20
                                               #: 3 Filed: the designPage:
                                                                      of Defendants’
                                                                           39 of 75 PPI Products
                                                                                     PAGEID      are
                                                                                             #: 728

           higher than necessary.

                  221.     It is unlikely that users would be aware of the risks associated with Defendants’

           PPI Products, and Plaintiff specifically were not aware of these risks, nor would they expect

           such risks.

                  222.     The PPI Products manufactured and supplied by Defendants were defective in

           design or formulation in that, when they left the hands of the Defendants, the foreseeable risks

           of PPI Products, as defined by Ohio Rev. Code §§ 2307.75(B) exceeded the benefits associated

           with the design or formulation of the PPI Products, as defined by Ohio Rev. Code. §§

           2307.75(C), or they were more dangerous than an ordinary consumer would expect.

                  223.     As set forth elsewhere in this Complaint, the foreseeable risks of the PPI

           Products, as defined at Ohio Rev. Code. §§ 2307.75(B)(1)-(5), include but are not limited to the

           following:

                  a.     the nature and magnitude of risks associated with the product design in light of the

                         intended and reasonably foreseeable uses, as defined at Ohio Rev. Code §§

                         2307.75(B)(1);

                  b.     the unlikely awareness to the users of PPI Products of this risk due to its inadequate

                         warnings and Defendants’ inappropriate and misleading promotion of the benefits

                         of PPI Products, among other reasons, as defined at Ohio Rev. Code §§

                         2307.75(B)(2);

                  c.     the high likelihood that the faulty design or formulation would cause harm to its

                         users in light of the intended and reasonably foreseeable use as PPI Products, among

                         other reasons, as defined at Ohio Rev. Code §§ 2307.75(B)(3);

                  d.     the design or formulation of PPI Products produced or manufactured by Defendants

                         failed to conform to applicable public or private product standards in effect when it

                         left the control of the manufacturer since there were available, more effective

                                                             38


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                      feasible alternative designs,
             Case: 1:20-cv-00854-MWM        Doc #:including  but not limited
                                                    3 Filed: 11/02/20   Page:to40
                                                                               those usedPAGEID
                                                                                  of 75   of H2 Blockers
                                                                                                  #: 729

                         and other available treatments, existed that were capable of treating Plaintiff’s

                         conditions, while not as prone to cause injury, as defined at Ohio Rev. Code §§

                         2307.75(B)(4), specifically, the risk of kidney injuries.

                  e.     the design or formulation of PPI Products produced or manufactured by Defendants

                         is more dangerous than the reasonably prudent consumer would expect when used

                         in an intended or reasonably foreseeable manner in that the risks of injury, as

                         defined above, are more dangerous than one would expect when using PPI

                         Products, all as defined at Ohio Rev. Code §§ 2307.75(B)(5).

                  224.     The design of Defendants’ PPI Products did not conform to any applicable public

           or private product standard that was in effect when the PPI Products left the Defendants’ control.

                  225.     The PPI Products’ designs are more dangerous than a reasonably prudent

           consumer would expect when used in their intended or reasonably foreseeable manner. The PPI

           Products are more dangerous than Plaintiff expected.

                  226.     The intended or actual utility of PPI Products is not of such benefit to justify the

           risk of kidney injury that may be irreversible, permanently disabling and life-threatening.

                  227.     At the time the PPI Products left Defendants’ control, it was both technically and

           economically feasible to have an alternative design that would not have caused kidney injuries

           that may be irreversible, permanently disabling and life-threatening, or an alternative design

           that would have substantially reduced the risk of these injuries.

                  228.     It was both technically and economically feasible to provide a safer alternative

           product that would have prevented the harm suffered by Plaintiff.

                  229.     Defendants’ conduct was extreme and outrageous. Defendants risked the lives

           of consumers and users of their products, including Plaintiff, with the knowledge of the safety

           and efficacy problems and suppressed this knowledge from Plaintiff, the medical community

           and the general public. Defendants made conscious decisions not to warn or inform the

                                                             39


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           unsuspecting consuming public. Defendants’
             Case: 1:20-cv-00854-MWM                  outrageous
                                          Doc #: 3 Filed:        conduct
                                                           11/02/20 Page:warrants an award
                                                                           41 of 75        of punitive
                                                                                      PAGEID   #: 730

           damages.

                     230.   The unreasonably dangerous nature of Defendants’ PPI Products caused serious

           harm to Plaintiff.

                     231.   Defendants’ PPI Products are defective in their design which renders the PPI

           Products dangerous to consumers, including Plaintiff, when used as intended or as reasonably

           foreseeable to Defendants.

                     232.   The design defects render the PPI Products more dangerous than other products

           used for the same intended purpose, and cause an unreasonable increased risk of harm.

                     233.   The PPI Products’ design is defective and unsafe, and Defendants knew or had

           reason to know that the PPI Products were defective and unsafe in their design when used as

           instructed and in a foreseeable manner for the treatment of peptic disorders by consumers,

           including the Plaintiff.

                     234.   The nature and magnitude of the risk of harm associated with the design of the

           PPI Products, including the risk of kidney injury that may lead to permanently disabling and

           life threatening or life-ending conditions, was high in light of the intended and reasonably

           foreseeable use of PPI Products by patients for treatment of peptic disorders.

                     235.   Users of PPI Products would not be aware of the risks of kidney injuries

           associated with either the defective design or warnings associated with PPI Products through

           warnings, general knowledge or otherwise, and Plaintiff was specifically unaware of these risks,

           and would not be expected to be aware of these risks.

                     236.   The intended or actual utility and benefit of the PPI Products does not justify the

           risk of kidney injuries that may be irreversible, permanently disabling, life-threatening or life-

           ending.

                     237.   The design of the PPI Products was negligently formulated by the Defendants in

           disregard of the known risk of kidney injury.

                                                             40


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:238.   The warnings andDoc
                    1:20-cv-00854-MWM     instructions for11/02/20
                                              #: 3 Filed:  use accompanying the75
                                                                   Page: 42 of  PPIPAGEID
                                                                                    Products#:were
                                                                                               731

           negligently formulated by the Defendants in disregard of the known risk of kidney injury.

                  239.     The warnings and instructions for use accompanying the PPI Products were

           negligently formulated by the Defendants in disregard of the known risk of rebound acid

           hypersecretion.

                  240.     The defects in design and warnings caused and/or increased the risk of harm of

           Plaintiff’s injuries and damages.

                  241.     The Defendants failed to provide an adequate warning as to the risks of PPI

           Products and for this reason Defendants may not claim that PPI Products are not defective in

           design or formulation, though it is unsafe, as contemplated under Ohio Rev. Code §§

           2307.75(D).

                  242.     As a direct and proximate result of Plaintiff’s use of PPI Products as

           manufactured, designed, sold, supplied and introduced into the stream of commerce by

           Defendants, Plaintiff suffered harm, damages and economic loss and will continue to suffer

           such harm, as set forth in the Ohio Revised Code, including but not limited to Ohio Rev. Code

           § 2307.73(A).

                  243.     As a direct and proximate result of the foregoing, Plaintiff is entitled to damages

           pursuant to the Ohio Rev. Code §§ 2307.71-.80, including but not necessarily limited to Ohio

           Rev. Code §§ 2307.72(A). Further, Defendants’ actions and omissions as identified in this

           Complaint constitute a flagrant disregard for human life, so as to warrant the imposition of

           punitive damages under the common law and/or Ohio Rev. Code §§ 2307.71-.80, as set forth at

           Ohio Rev. Code §§ 2307.72(B).

                  244.     Additionally, as a direct and proximate result of the foregoing, Defendants’

           defective design, manufacturing defect and inadequate warnings on the PPI Products were acts

           that amount to willful, wanton and/or reckless conduct by Defendants.



                                                            41


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:245.   The defective nature
                    1:20-cv-00854-MWM     Docof#:the PPI Products
                                                  3 Filed: 11/02/20was a substantial
                                                                    Page:  43 of 75 factor
                                                                                     PAGEIDin causing
                                                                                               #: 732

           Plaintiff’s injuries.

                   246.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                   247.    Defendants’ conduct, as described herein, was extreme and outrageous.

                   248.    Defendants risked the lives of the consumers and users of their products,

           including Plaintiff, with knowledge of the safety and efficacy problems with their drugs and

           suppressed this knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare

           providers. Defendants made conscious decisions not to redesign, re-label, warn or inform the

           unsuspecting consuming public. Defendants’ outrageous conduct warrants an award of punitive

           damages.

                   WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                             COUNT III
                             STRICT PRODUCT LIABILITY – FAILURE TO WARN


                   249.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                   250.    Defendants manufactured, distributed and/or sold the PPI Products that were

           dangerous and presented a high risk of serious kidney and related personal injuries when used

           as intended or in foreseeable way, notwithstanding the Defendants' knowledge of an increased



                                                             42


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           risk of such
              Case:     injuries, they failed toDoc
                     1:20-cv-00854-MWM          adequately warn11/02/20
                                                    #: 3 Filed: consumersPage:
                                                                          and/or44
                                                                                 their
                                                                                   of health care providers
                                                                                       75 PAGEID     #: 733

           of such risks, as defined at Ohio Rev. Code §§ 2307.76(A)(1)(a) – (b).

                  251.    In addition to, or in the alternative, the PPI Products manufactured and supplied

           by Defendants were defective due to inadequate post-marketing warning or instructions since,

           after Defendants knew or should have known of the risk of serious bodily harm as a result of

           PPI Products, Defendants failed to provide an adequate warning to consumers and/or their

           healthcare providers of the product, knowing the product could cause serious injury, as defined

           at Ohio Rev. Code §§ 2307.76(A)(2)(a) – (b).

                  252.    Defendants had a duty to warn Plaintiff and their healthcare providers regarding

           the risks associated with ingesting PPI Products and failed to warn of the risk of kidney injuries

           that may be irreversible, permanently disabling and life-threatening.

                  253.    Defendants knew, or in the exercise of reasonable care should have known, about

           the risk of kidney injuries that may be irreversible, permanently disabling and life-threatening

           that are associated with use of their PPI Products.

                  254.    Defendants failed to provide adequate warnings or instructions that a

           manufacturer exercising reasonable care would have provided concerning the risk of kidney

           injury that may be irreversible, permanently disabling and life-threatening in light of the

           likelihood that the PPI Products would cause these injuries.

                  255.    The risks of PPI Products were not open and obvious, as defined at Ohio Rev.

           Code Code §§ 2307.76(B).

                  256.    Defendants failed to update warnings based on information received from

           surveillance and research conducted after their PPI Products were first approved by the FDA

           and marketed, sold and used in the United States and throughout the world.

                  257.    A manufacturer exercising reasonable care would have updated its warnings on

           the basis of reports of injuries to individuals using PPI Products after FDA approval.



                                                            43


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:258.   When it left Defendants’
                    1:20-cv-00854-MWM             control,
                                        Doc #: 3 Filed:    the PPI
                                                        11/02/20   Products
                                                                 Page: 45 of were defective#: 734
                                                                             75 PAGEID        and

           unreasonably dangerous for failing to warn of the risk of kidney injury that may be irreversible,

           permanently disabling and life-threatening.

                   259.    When it left Defendants’ control, the PPI Products were defective and

           unreasonably dangerous for failing to warn of the risk of rebound acid hypersecretion that would

           assist healthcare providers and/or patients who suffer from this after ceasing use of PPI

           Products.

                   260.    Plaintiff used the PPI Products for their approved purpose and in a manner

           normally intended and reasonably foreseeable by the Defendants.

                   261.    Plaintiff and/or Plaintiff’s healthcare providers could not, by the exercise of

           reasonable care, have discovered the defects or perceived the danger of PPI Products because

           the risks were not open or obvious.

                   262.    Defendants, as the manufacturers and distributors of the PPI Products, are held

           to the level of knowledge of an expert in the field.

                   263.    The warnings that were given by Defendants were not accurate or clear, and were

           false and ambiguous.

                   264.    The warnings that were given by the Defendants failed to properly warn Plaintiff

           and/or Plaintiff’s healthcare providers of the risks associated with the PPI Products, subjecting

           Plaintiff to risks that exceeded the benefits to the Plaintiff. Plaintiff, individually and/or Plaintiff

           through their healthcare providers, reasonably relied upon the skill, superior knowledge and

           judgment of the Defendants.

                   265.    Defendants had a continuing duty to warn Plaintiff and/or Plaintiff’s healthcare

           providers of the dangers associated with their PPI Products.

                   266.    Had Plaintiff and/or his healthcare providers received adequate warnings

           regarding the risks associated with the use of PPI Products, they would not have used them or

           they would have altered the frequency or duration of use.

                                                               44


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:267.   Defendants failed Doc
                    1:20-cv-00854-MWM      to update  warnings
                                                #: 3 Filed:    based Page:
                                                            11/02/20 on information
                                                                            46 of 75received
                                                                                     PAGEID  after the
                                                                                               #: 735

           PPI Products entered the market, and continued to market, promote, detail, distribute and sell

           PPI Products without appropriately updated and amended warnings.

                  268.    A manufacturer exercising reasonable and prudent care would have updated

           warnings on the PPI Products on the basis of epidemiology studies and/or reports of injuries to

           individuals using PPI Products after FDA approval.

                  269.    Plaintiff and his healthcare providers were led to believe, through Defendants’

           use of aggressive and pervasive marketing, promotion and detailing, that Defendants’ PPI

           Products were safe and effective for treatment of peptic disorders, including GERD, peptic ulcer

           disease and nonsteroidal anti-inflammatory drug induced gastropathy.

                  270.    The warnings and instructions that were given by Defendants to healthcare

           providers were not accurate or clear, and were, in fact, false and misleading.

                  271.    The warnings that were given by the Defendants failed to properly warn

           physicians and/or other healthcare providers, including those of the Plaintiff, of the risks

           associated with Defendants’ PPI Products, thereby subjecting patients, including the Plaintiff,

           to unreasonable and foreseeable risks that exceeded the purported and marketed benefits of

           Defendants’ PPI Products.

                  272.    Plaintiff’s healthcare providers reasonably relied upon the representations,

           warning and instructions provided by Defendants for use and administration of their PPI

           Products.

                  273.    Had the Plaintiff and/or their healthcare providers received adequate, appropriate

           and correct warnings regarding the risks associated with the use of Defendants’ PPI Products,

           these healthcare providers would not have prescribed, recommended, continued to prescribe or

           continued the recommendation of the PPI Products, or would have altered the duration and

           frequency of use.



                                                           45


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:274.   Defendants’ conduct
                    1:20-cv-00854-MWM    Docas#:described  herein was
                                                 3 Filed: 11/02/20    a substantial
                                                                   Page:  47 of 75 factor
                                                                                    PAGEIDin causing
                                                                                              #: 736

           Plaintiff’s injuries.

                   275.    As a direct and proximate result of Plaintiff’s use of PPI Products as

           manufactured, designed, sold, supplied and introduced into the stream of commerce by

           Defendants, Plaintiff suffered harm, damages and economic loss and will continue to suffer

           such harm, as set forth in the Ohio Revised Code, including but not limited to Ohio Rev. Code

           § 2307.73(A).

                   276.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                   277.    As a direct and proximate result of the foregoing, Plaintiff is entitled to damages

           pursuant to the Ohio Rev. Code §§ 2307.71-.80, including but not necessarily limited to Ohio

           Rev. Code §§ 2307.72(A). Further, Defendants’ actions and omissions as identified in this

           Complaint constitute a flagrant disregard for human life, so as to warrant the imposition of

           punitive damages under the common law and/or Ohio Rev. Code §§ 2307.71-.80, as set forth at

           Ohio Rev. Code §§ 2307.72(B).

                   278.    Additionally, Defendants’ conduct, as described herein, was extreme and

           outrageous. Defendants risked the lives of the consumers and users of their products, including

           Plaintiff, with knowledge of the safety and efficacy problems with their drugs and suppressed

           this knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers.

           Defendants made conscious decisions not to redesign, re-label, warn or inform the unsuspecting

           consuming public. Defendants’ outrageous conduct warrants an award of punitive damages.

                   WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                            46


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:20-cv-00854-MWM Doc #: 3 Filed: 11/02/20 Page: 48 of 75 PAGEID #: 737

                                                     COUNT IV
                                                    NEGLIGENCE

                     279.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                     280.   Defendants had a duty to exercise reasonable care in designing, researching,

           manufacturing, marketing, supplying, promoting, packaging, selling and/or distributing their

           PPI Products into the stream of commerce, including a duty to assure that the PPI Products

           would not cause users to suffer unreasonable, dangerous side effects.

                     281.   Defendants failed to exercise ordinary care in the design, research, manufacture,

           labeling, warnings, marketing, promotion, quality assurance, quality control, sale and/or

           distribution of their PPI Products in that Defendants knew or should have known that the drugs

           could proximately cause Plaintiff’s injuries and/or presented an unreasonably high risk of

           injury.

                     282.   Defendants, acting by and through their authorized divisions, subsidiaries,

           agents, servants and/or employees, acted with carelessness, recklessness, negligence, gross

           negligence and/or willful, wanton, outrageous and reckless disregard for human life and safety

           in manufacturing, designing, labeling, marketing, distributing, supplying, selling and/or placing

           into the stream of commerce their PPI Products, including but not limited to the following

           particular respects:

                     a. Failing to use due care in design and/or manufacture of the PPI Products so as to

                        avoid the aforementioned risks to individuals;

                     b. Failing to conduct adequate testing, including pre-clinical and clinical testing and

                        post-marketing surveillance to determine the safety of their PPI Products;


                                                             47


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:20-cv-00854-MWM Doc #: 3 Filed: 11/02/20 Page: 49 of 75 PAGEID #: 738

                  c. Failing to use reasonable and prudent care so as to conduct sufficient postmarketing

                     pharmacovigilance and pharmacosurveillance;

                  d. Failing to recognize the significance of their own and other testing, and information

                     regarding PPI Products, which testing and information evidenced such products are

                     dangerous and potentially harmful to humans;

                  e. Failing to respond promptly and appropriately to their own and other testing, and

                     information regarding PPI Products, and failing to promptly and adequately warn of

                     the potential for kidney injuries including acute interstitial nephritis, acute kidney

                     injuries and chronic kidney disease, when using their PPI Products;

                  f. Failing to promptly, adequately and appropriately recommend testing and

                     monitoring of patients upon whom PPI Products were used in light of the PPI

                     Products’ dangers and potential harm to humans;

                  g. Failing to properly, appropriately and adequately monitor the post-market

                     performance of their PPI Products and such products effects on patients;

                  h. Aggressively promoting, marketing, advertising and/or selling their PPI Products

                     given their knowledge and experience of their PPI Products’ potential harmful

                     effects;

                  i. Failing to use reasonable and prudent care in their statements of the efficacy, safety

                     and risks of using their PPI Products, which were knowingly false and misleading,

                     in order to influence patients, such as the Plaintiff, to use their PPI Products in excess

                     and/or in preference to safer and effective alternative treatments;

                  j. Failing to accompany their PPI Products with proper and/or accurate warnings

                     regarding all possible adverse side effects and risk of kidney injury associated with

                     the use of their PPI Products;



                                                            48


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:k.1:20-cv-00854-MWM
                      Failing to accompanyDoc
                                           their#: PPI Products
                                                   3 Filed:     with Page:
                                                            11/02/20 proper 50
                                                                             and/or
                                                                               of 75accurate
                                                                                      PAGEID warnings
                                                                                               #: 739

                     regarding all possible adverse side effects and risk of rebound acid hypersecretion

                     associated with the use of their PPI Products;

                  l. Failing to disclose to Plaintiff and/or the medical community their full knowledge

                     and experience regarding the potential dangers and harm associated with use of their

                     PPI Products;

                  m. Failing to disclose to Plaintiff and/or the medical community in an appropriate and

                     timely manner, facts relative to the potential dangers and harm associated with use

                     of their PPI Products;

                  n. Failing to warn Plaintiff and/or Plaintiff’s healthcare providers of the severity and

                     duration of such adverse effects;

                  o. Failing to warn Plaintiff and/or Plaintiff’s healthcare providers prior to actively

                     encouraging the sale of their PPI Products, either directly or indirectly, orally or in

                     writing, about the increased risk of kidney injury;

                  p. Placing and/or permitting the placement of PPI Products into the stream of

                     commerce without adequate warnings that they are harmful to humans and/or

                     without properly warning of said products’ dangerousness;

                  q. Failing to withdraw their PPI Products from the market and stream of commerce, or

                     restrict their use and/or warn of such products’ potential dangers, given their

                     knowledge of the dangers and harms associated with use of their PPI Products;

                  r. Failing to respond or react promptly and appropriately to reports of their PPI

                     Products causing harm to patients;

                  s. Disregarding government and/or industry studies, information, documentation and

                     recommendations, consumer complaints and reports and/or other information

                     regarding the hazards of their PPI Products and their potential harm to humans;



                                                          49


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:t. 1:20-cv-00854-MWM
                       Under-reporting, underestimating and/or
                                            Doc #: 3 Filed:    downplaying
                                                            11/02/20 Page:the
                                                                           51 serious dangers of#:their
                                                                               of 75 PAGEID        740

                      PPI Products;

                  u. Failing to exercise reasonable care in informing physicians and healthcare providers

                      using PPI Products about their own knowledge regarding the potential dangers and

                      harm associate with use of their PPI Products;

                  v. Failing to adequately warn Plaintiff and/or Plaintiff’s healthcare providers of the

                      known or reasonably foreseeable danger that Plaintiff would suffer serious injuries

                      or death by ingesting Defendants’ PPI Products;

                  w. Promoting PPI Products in advertisements, websites and other modes of

                      communication aimed at creating and/or increasing user and consumer demand

                      without regard to the dangers and risks associated using PPI Products;

                  x. Failing to conduct and/or respond to post-marketing surveillance of complications

                      and injuries associated with their PPI Products;

                  y. Failing to use due care under the circumstances; and

                  z. Other such acts or omissions constituting negligence and carelessness as may appear

                      during the course of discovery or at the trial of this matter.


                  283.    Despite the fact that Defendants knew or should have known that the PPI

           Products caused unreasonable, dangerous risk of kidney injury, Defendants continued to market

           the PPI Products to consumers, including the medical community and Plaintiff.

                  284.    Defendants knew or should have known that consumers such as the Plaintiff

           would foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care as

           described herein, including the failure to comply with federal requirements.

                  285.    It was foreseeable to Defendants that Defendants’ PPI Products, as designed and

           marketed, would cause serious injury to consumers, including Plaintiff.




                                                            50


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:286.   Despite the fact that
                    1:20-cv-00854-MWM      DocDefendants
                                               #: 3 Filed: knew or should
                                                           11/02/20 Page:have
                                                                          52 ofknown that their
                                                                                75 PAGEID       PPI
                                                                                             #: 741

           Products caused unreasonable risks of harm when used as intended by the Defendants, the

           Defendants continued to advertise, market and sell their PPI Products to patients, including the

           Plaintiff and healthcare providers.

                  287.    As a direct and proximate result of Defendants’ negligence, Plaintiff suffered

           serious physical injury, harm, damages and economic loss and will continue to suffer such harm,

           damages and economic loss in the future.

                  288.    Defendants’ knowingly and intentionally defectively designed and provided

           inadequate warnings relating to the design of the PPI Products in willful, wanton and reckless

           disregard for the safety and well-being of all patients and consumers, including the Plaintiff, for

           the purpose of achieving profits and market share over safety.

                  289.    Defendants acted in reckless disregard to public safety and well-being, including

           Plaintiff’s safety and well-being, and with actual knowledge that the PPI Products were unsafe

           for their recommended use for the treatment of peptic disorders, including GERD, peptic ulcer

           disease and nonsteroidal anti-inflammatory drug induced gastropathy.

                  290.    Defendants made conscious decisions not to redesign, re-label, warn or inform

           the unsuspecting consuming public, Plaintiff, and/or Plaintiff’s healthcare providers concerning

           the dangers of PPI Products, and consciously decided to aggressively market and sell their PPI

           Products, putting economic, financial and market share advantage over safety and efficacy

           considerations.

                  291.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  292.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

                                                            51


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           with knowledge
             Case:        of the safety and
                   1:20-cv-00854-MWM     Docefficacy  problems
                                              #: 3 Filed:      withPage:
                                                          11/02/20  their drugs and PAGEID
                                                                          53 of 75   suppressed  this
                                                                                              #: 742

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers.

           Defendants made conscious decisions not to redesign, re-label, warn or inform the unsuspecting

           consuming public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                   COUNT V
                                               NEGLIGENCE PER SE

                  293.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  294.    Defendants violated the Federal Food, Drug and Cosmetic Act 21 U.S.C. §301,

           et seq., and regulations as described herein, including but not limited to 21 U.S.C. §352, 21,

           CFR § 201.5, 21 CFR § 201.56, 21 CFR § 201.57, 21 CFR § 201.66, 21 CFR § 210.1, 21 CFR

           § 210.122, 21 CFR § 211.165, 21 CFR § 211.198, 21 CFR § 310.303, 21 CFR §310.305, 21

           CFR § 314.80, and 21 CFR § 312.32.

                  295.    These statutes and regulations are aimed at preserving the health and safety of

           Plaintiff and the general public.

                  296.    Defendants’ acts were the proximate cause and/or a substantial factor in bringing

           about the harm to the Plaintiff as alleged herein.

                  297.    Plaintiff is among the class of individuals that these statutes and regulations were

           designed to protect.

                  298.    Plaintiff’s injuries are the type that these federal statutes and regulations were

           intended to prevent.


                                                             52


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:299.   As a result of the Doc
                    1:20-cv-00854-MWM       foregoing  acts and
                                                 #: 3 Filed:    omissions,
                                                             11/02/20      Plaintiff
                                                                       Page:  54 of was caused to #:
                                                                                     75 PAGEID    suffer
                                                                                                     743

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  300.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                               COUNT VI
                                      NEGLIGENCE – FAILURE TO TEST

                  301.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  302.    At all times relevant, Defendants had a duty to Plaintiff to test the PPI Products

           so that they were reasonably safe for their foreseeable use, including a duty to conduct proper

           safety studies and to take all reasonable steps necessary to ensure their drugs were not

           unreasonably dangerous to its consumers and users.

                  303.    Defendants did not perform adequate testing on the PPI Products, which were

           defectively designed, formulated, tested, manufactured, inspected, distributed, marketed,

           supplied and/or sold to Plaintiff.


                                                             53


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:304.   Defendants also failed
                    1:20-cv-00854-MWM     Doc #:to3properly  and adequately
                                                    Filed: 11/02/20 Page: 55test
                                                                              of the
                                                                                 75 PPI Products
                                                                                     PAGEID      to
                                                                                             #: 744

           discover their potential for causing deleterious, permanent, and profound injuries to the

           Plaintiff.

                   305.   Defendants failed to properly and adequately analyze the data resulting from pre-

           marketing tests of PPI products.

                   306.   Additionally, Defendants failed to conduct adequate and sufficient post-market

           testing and surveillance of PPI Products.

                   307.   Through the formulating of the PPI Products, and before the initiation of the

           drugs’ mass manufacture, Defendants knew or should have known in the exercise of ordinary

           care that the chemical reactions inherent to PPI Products’ mechanism of action would present a

           health hazard to potential users such as the Plaintiff named herein.

                   308.   Adequate testing would have revealed the serious injuries, including but not

           limited to renal injury and/or failure caused by the use of the PPI Products.

                   309.   The dangers presented by the PPI Products are so great that reasonable healthcare

           professionals would not prescribe their use if they knew of the risks.

                   310.   Defendants knew or reasonably should have known that Plaintiff would

           foreseeably suffer economic damages and/or injuries and/or be at an increased risk of suffering

           damages and injuries as a result of their failure to exercise ordinary care in the design of the PPI

           Products by failing to conduct appropriate testing.

                   311.   Defendants are strictly liable for the Plaintiff’s injuries resulting from the

           Defendants’ failure to test their PPI Products.

                   312.   As a direct and proximate result of Defendants’ wrongful actions and failure to

           test, the Plaintiff suffered from significant pain; suffering; permanent, profound and debilitating

           conditions including but not limited to renal failure and renal injuries and economic damages

           incurred through the treatment for the renal failure and renal injuries caused by PPI Product use.



                                                             54


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:WHEREFORE,   Plaintiff Doc
                   1:20-cv-00854-MWM     demands   judgment
                                             #: 3 Filed:     against
                                                         11/02/20    Defendants
                                                                  Page:  56 of 75forPAGEID
                                                                                     compensatory,
                                                                                           #: 745

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.


                                         COUNT VII
                  STRICT PRODUCTS LIABILTY DUE TO NON CONFORMANCE WITH
                          REPRESENTATIONS PURSUANT TO R.C. 2307.77



                  313.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  314.     Defendants are the manufacturers, designers, distributors, sellers and/or

           suppliers of PPI Products and made representations regarding the character or quality of PPI

           Products including but not limited to the fact that PPI Products were safe and effective in its

           ordinary use.

                  315.     The PPI Products manufactured and supplied by Defendants were defective in

           that, when it left the hands of Defendants, they did not conform to representations made by

           Defendants concerning the product, as defined at Ohio Rev. Code §§ 2307.77.

                  316.     These material misrepresentations made by the Defendants were false.

                  317.     Plaintiff justifiably relied upon Defendants’ representations regarding PPI

           Products.

                  318.     Upon information and belief, the warnings provided to those who chose to use

           the PPI Products, including the Plaintiff were not adequate, as defined at Ohio Rev. Code §§

           2307.76(C).

                  319.     As a direct and proximate result of Plaintiff’s use of PPI Products as

           manufactured, designed, sold, supplied and introduced into the stream of commerce by


                                                             55


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           Defendants, Plaintiff suffered harm,
            Case: 1:20-cv-00854-MWM         Docdamages   and11/02/20
                                                #: 3 Filed:  economicPage:
                                                                      loss and will
                                                                           57 of 75continue
                                                                                    PAGEID  to #:
                                                                                               suffer
                                                                                                  746

           such harm, as set forth in the Ohio Revised Code, including but not limited to Ohio Rev. Code

           § 2307.73(A).

                  320.     As a direct and proximate result of the foregoing, Plaintiff are entitled to

           damages pursuant to the Ohio Rev. Code §§ 2307.71-.80, including but not necessarily limited

           to Ohio Rev. Code §§ 2307.72(A). Further, Defendants’ actions and omissions as identified in

           this Complaint constitute a flagrant disregard for human life, so as to warrant the imposition of

           punitive damages under the common law and/or Ohio Rev. Code §§ 2307.71-.80, as set forth at

           Ohio Rev. Code §§ 2307.72(B).

                  321.     Further, as a direct and proximate result of Defendants’ wrongful actions and

           failure to test, Plaintiff suffered from significant pain; suffering; permanent, profound and

           debilitating conditions including but not limited to renal failure and renal injuries; and economic

           damages incurred through the treatment for the renal failure and renal injuries caused by PPI

           Product use.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.


                                              COUNT VIII
                                      BREACH OF EXPRESS WARRANTY

                  322.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  323.     Defendants expressly warranted that their PPI Products were safe and effective

           to members of the consuming public, including Plaintiff.



                                                             56


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:324.   Defendants expressly
                    1:20-cv-00854-MWM     Docwarranted that
                                              #: 3 Filed:   their PPIPage:
                                                          11/02/20    Products were
                                                                           58 of 75 safe and effective
                                                                                     PAGEID    #: 747

           products for use by members of the consuming public, including the Plaintiff, for the treatment

           of peptic disorders and did not disclose the material risks that their PPI Products could cause

           serious kidney injury that may be irreversible, permanently disabling and life-threatening. The

           representations were not justified by the performance of the PPI Products.

                     325.   Defendants expressly warranted that their PPI Products were safe and effective

           to use.

                     326.   Defendants expressly represented to Plaintiff, Plaintiff’s physicians, healthcare

           providers and/or the FDA that their PPI Products were safe and fit for use for the intended

           purpose, that they were of merchantable quality, that they did not produce any dangerous side

           effects in excess of those risks associated with other forms of treatment for peptic disorders,

           including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory drug induced

           gastropathy, that the side effects they did produce were accurately reflected in the warnings,

           and that they were adequately tested and fit for their intended use.

                     327.   Defendants knew or should have known that, in fact, said representations and

           warranties were false, misleading and untrue in that their PPI Products were not safe and fit for

           the use intended, and, in fact, produced serious injuries to the users that were not accurately

           identified and represented by Defendants.

                     328.   Plaintiff and/or their healthcare providers reasonably relied on Defendants’

           express representations.

                     329.   Defendants’ PPI Products do not conform to these express representations

           because they are not safe and have serious side effects, including kidney injuries and in some

           cases, death.

                     330.   Defendants breached their express warranty in one or more of the following

           ways:



                                                            57


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                     a. PPI Products, asDoc
             Case: 1:20-cv-00854-MWM     designed,   manufactured,
                                            #: 3 Filed:            sold 59
                                                        11/02/20 Page:   and/or
                                                                           of 75 supplied
                                                                                  PAGEIDby   the
                                                                                          #: 748

                          Defendants, were defectively designed and placed in to the stream of commerce

                          by Defendants in a defective and unreasonably dangerous condition;

                      b. Defendants failed to warn and/or place adequate warnings and instructions on

                          their PPI Products;

                      c. Defendants failed to adequately test their PPI Products; and,

                      d. Defendants failed to provide timely and adequate post-marketing warnings and

                          instructions after they knew the risk of injury from PPI Products.

                  331.    Defendants made statements, affirmations and representations of fact concerning

           their PPI Products through their advertisements, educational campaigns and multi-platform

           marketing and promotional initiatives directed at consumers, patients and healthcare providers

           promoting unnecessary and dangerous use and overuse of their PPI Products.

                  332.    Defendants’ statements, affirmations and representations of fact did reach the

           Plaintiff, and formed a “basis of the bargain” for the Plaintiff’s decision to purchase or accept

           the prescription of PPI Products.

                  333.    Defendants did not disclose material risk of kidney injuries alleged herein that

           PPI Products caused.

                  334.    Defendants’ representations concerning the safety and efficacy of their PPI

           Products were not justified by their performance or benefits.

                  335.    Defendants expressly warranted that PPI Products were safe and effective for

           treatment of peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-

           inflammatory drug induced gastropathy. In fact, Defendants, through their advertisements,

           promoted use of PPI Products for ongoing and daily use. Their PPI Products did not conform to

           Defendants’ representations, statements and/or affirmations of fact in terms of the express

           warranties made to consumers and patients concerning the drugs’ safety and efficacy as

           formulated for use.

                                                           58


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:336.   Plaintiff reasonably
                    1:20-cv-00854-MWM      Docand
                                                #: justifiably relied upon
                                                   3 Filed: 11/02/20       Defendants’
                                                                       Page:           representations,
                                                                             60 of 75 PAGEID    #: 749

           statements and/or affirmations of fact that their PPI Products were safe and effective when the

           Plaintiff chose to purchase, use and continue to use them.

                  337.    Plaintiff was unskilled in the research, design and manufacture of medical drugs

           and pharmaceutical products, including Defendants’ PPI Products, and reasonably and

           justifiably relied entirely on the skill, judgment and express warranty of the Defendants in the

           choosing to use Defendants’ PPI Products.

                  338.    Defendants herein breached the aforesaid express warranties as their PPI

           Products were defective.

                  339.    Plaintiff’s injuries were the direct and proximate result of Defendants’ breach of

           their express warranty.

                  340.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  341.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                               COUNT IX
                                      BREACH OF IMPLIED WARRANTY


                                                           59


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:342.   Plaintiff incorporates
                    1:20-cv-00854-MWM       Docby#:reference
                                                    3 Filed: each preceding
                                                             11/02/20  Page:and
                                                                              61succeeding paragraph
                                                                                 of 75 PAGEID        as
                                                                                                 #: 750

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                   343.    At the time Defendants marketed, distributed and sold their PPI Products to

                   Plaintiff, Defendants warranted that they were merchantable and fit for the ordinary

           purposes for which it was intended.

                   344.    Members of the consuming public, including consumers such as Plaintiff, were

           intended third party beneficiaries of the warranty.

                   345.    The PPI Products were not merchantable and fit for their ordinary purpose,

           because they have a propensity to lead to the serious personal injuries described in this

           Complaint.

                   346.    Plaintiff reasonably relied on Defendants’ representations that the PPI Products

           were safe and free of defects and were a safe means of managing and treating symptoms

           associated with peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-

           inflammatory drug-induced gastropathy.

                   347.    At all relevant times hereto, Defendants knew or had reason to know of the

           purpose for and manner in which users of PPI Products, including Plaintiff, were using the PPI

           Products, and those users were relying on Defendants’ promotional and advertising materials in

           their selection of the product for that particular use.

                   348.    Through aggressive healthcare provider promotion and patient advertising,

           educational, informational and marketing campaigns, Defendants participated in the selection

           of their PPI Products by healthcare providers, patients and consumers.

                   349.    At all relevant times hereto, Defendants’ PPI Products did not have the requisite

           clinical safety or efficacy profiles to be deemed fit for the particular purpose of treating peptic



                                                             60


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           disorders, including GERD, peptic
             Case: 1:20-cv-00854-MWM     Doculcer disease11/02/20
                                             #: 3 Filed:   and nonsteroidal
                                                                  Page: 62 anti-inflammatory
                                                                            of 75 PAGEID #:drug
                                                                                             751

           induced gastropathy.

                  350.     Defendants’ PPI Products did not conform to this implied warranty of fitness for

           the use in treating peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-

           inflammatory drug induced gastropathy.

                  351.     Plaintiff was unskilled in the research, design and manufacture of medical drugs

           and pharmaceutical products, including PPI Products, and reasonably and justifiably relied

           entirely on the skill, judgment and warranty of the Defendants in the choice to use Defendants’

           PPI Products.

                  352.     The PPI Products were neither safe nor fit for their intended use nor of

           merchantable quality, as warranted by Defendants to the Plaintiff, in that PPI Products pose a

           dangerous risk when used as intended to cause serious kidney injuries.

                  353.     Defendants’ breach of the implied warranty of merchantability was the direct

           and proximate cause of Plaintiff’s injuries.

                  354.     As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  355.     Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.




                                                           61


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:WHEREFORE,   Plaintiff Doc
                   1:20-cv-00854-MWM     demands   judgment
                                             #: 3 Filed:     against
                                                         11/02/20    Defendants
                                                                  Page:  63 of 75forPAGEID
                                                                                     compensatory,
                                                                                           #: 752

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                COUNT X
                                      NEGLIGENT MISREPRESENTATION

                  356.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  357.    From the time Defendants’ PPI Products were first tested, studied, researched,

           evaluated, endorsed, manufactured, marketed and distributed, and up to the present, Defendants

           made misrepresentations to Plaintiff, Plaintiff’s physicians and the general public, including but

           not limited to the misrepresentation that PPI Products were safe and effective for the treatment

           of peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory

           drug induced gastropathy. At all times mentioned, Defendants conducted sales and marketing

           campaigns to promote the sale, use and overuse of their PPI Products and willfully deceived

           Plaintiff, Plaintiff’s physicians and the general public as to the health risks and consequences of

           the use of PPI Products.

                  358.    Defendants had a duty to ensure that the representations they made about their

           PPI Products were true and complete when made. Defendants made the foregoing representation

           without any reasonable ground for believing them to be true.

                  359.    At all relevant times hereto, Defendants conducted sales and marketing

           campaigns to promote the sale of their PPI Products and deceived patients, consumers,

           physicians and healthcare providers, including the Plaintiff and his healthcare providers, as to

           the health risks and consequences of the use of their PPI Products.




                                                             62


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:360.   The Defendants made
                    1:20-cv-00854-MWM    Doc these false and
                                             #: 3 Filed:     misleading
                                                         11/02/20 Page:representations
                                                                        64 of 75 PAGEIDwithout any
                                                                                            #: 753

           reasonable ground for believing them to be true concerning the safety and efficacy of PPI

           Products for treatment of peptic disorders, including GERD, peptic ulcer disease and

           nonsteroidal anti-inflammatory drug-induced gastropathy.

                  361.    These representations were made directly by Defendants, their sales

           representatives and other authorized agents of the Defendants to physicians and other healthcare

           providers; in television media directed towards the general public; in publications, the popular

           press, and other written materials which were directed to physicians, patients, consumers and

           the general public; and on Internet websites and applications directed to consumers and

           physicians, including the Plaintiff, with the intention of inducing and influencing the demands

           for, as well as the ultimate prescription, purchase and use of their PPI Products.

                  362.    The representations by the Defendants were in fact false, in that their PPI

           Products are not safe, fit and/or effective for human consumption as labeled, using PPIs

           Products is hazardous to consumers’ health, and PPI Products have a serious propensity to cause

           serious injuries to users, including but not limited to the kidney and related personal injuries

           suffered by Plaintiff.

                  363.    The foregoing representations by Defendants, and each of them, were made with

           the intention of inducing reliance and the prescription, purchase and use of PPI Products.

                  364.    In reliance on the misrepresentations by the Defendants, Plaintiff was induced to

           purchase and use PPI Products. If Plaintiff had known the truth and the facts concealed by the

           Defendants, Plaintiff would not have used the PPI Products or would have used far fewer PPI

           Products. The reliance of Plaintiff upon Defendants’ misrepresentations was justified because

           such misrepresentations were made and conducted by individuals and entities that were in a

           position to know all of the facts.

                  365.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

                                                            63


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           personal
             Case: injuries, which are permanent
                    1:20-cv-00854-MWM      Doc #:and lasting11/02/20
                                                   3 Filed: in nature, Page:
                                                                       physical
                                                                             65pain andPAGEID
                                                                                of 75  mental anguish,
                                                                                                #: 754

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  366.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                           COUNT XI
                            FRAUD AND FRAUDULENT MISREPRESENTATION


                  367. Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  368. Defendants fraudulently represented to the medical and healthcare community,

           patients, consumers and the general public, including the Plaintiff, that their PPI Products had

           been adequately tested, were safe for treatment of peptic disorders, including GERD, peptic

           ulcer disease and nonsteroidal anti-inflammatory drug induced gastropathy, and were

           accompanied by adequate warnings.

                  369. Defendants widely advertised, marketed and promoted their PPI Products as safe

           and effective medications for the treatment of peptic disorders, including GERD, peptic ulcer

           disease and nonsteroidal anti-inflammatory drug induced gastropathy, and widely advertised,

           marketed and promoted PPIs as a safe for daily and extended use.

                                                             64


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:370.  These representations
                    1:20-cv-00854-MWM      Docwere
                                               #: 3made by11/02/20
                                                    Filed: the Defendants
                                                                    Page:with
                                                                          66 ofthe75intent of deceiving
                                                                                      PAGEID     #: 755

           the medical and healthcare community, patients, consumers, the general public and the Plaintiff,

           with the intent of inducing the prescription and use of their PPI Products in circumstances that

           the Defendants knew were dangerous, unsafe and created a high risk of harm.

                     371. These representations made by Defendants were false and misleading.

                     372. Defendants knew these representations to be false when made and willfully,

           wantonly and recklessly disregarded whether the representations were true.

                     373. Defendants’ conduct evinced a callous, reckless, willful, depraved indifference to

           the health, safety and welfare of the Plaintiff.

                     374. At the time the Defendants made aforesaid representations, Plaintiff used

           Defendants’ PPI Products and was unaware of the falsity of the representations and reasonably

           believed them to be true.

                     375. In reliance on Defendants’ misrepresentations, Plaintiff was induced to and did

           use Defendants’ PPI Products, thereby sustaining severe and permanent personal injuries,

           and/or being at an increased risk of sustaining severe and permanent personal injuries in the

           future.

                     376. Defendants knew or should have known that their PPI Products had not been

           sufficiently tested, were defective in nature and/or lacked adequate and/or sufficient warnings.

                     377. Defendants knew or should have known that their PPI Products had a potential to

           cause severe and grievous injury to the users of said product, and that they were inherently

           dangerous in a manner that exceeded any purported, inaccurate and/or down-played warnings.

                     378. As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.



                                                              65


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:379.  Defendants’ conduct,
                    1:20-cv-00854-MWM   Doc as
                                             #: 3described  herein, Page:
                                                  Filed: 11/02/20    was 67
                                                                          extreme
                                                                             of 75 and outrageous.
                                                                                   PAGEID   #: 756

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                  COUNT XII
                                               GROSS NEGLIGENCE


                  380.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  381.    The wrong done by the Defendants was aggravated by the kind of malice, fraud,

           reckless disregard for the rights of others, the public and the Plaintiff and conduct for which the

           law allows the imposition of exemplary damages, in that the Defendants’ conduct:

                      a. when viewed objectively from Defendants’ standpoint at the time of the conduct,

                          involved an extreme degree of risk, considering the probability and magnitude

                          of the potential harm to others, and Defendants were actually, subjectively aware

                          of the risk involved, but nevertheless proceeded with conscious indifference to

                          the rights, safety, or welfare of others; or

                      b. Defendants made a material representation that was false, knowing that it was

                          false or with reckless disregard as to its truth and as a positive assertion, with the



                                                             66


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                        intent that the representation
             Case: 1:20-cv-00854-MWM                   be acted
                                            Doc #: 3 Filed:     on by Plaintiff,
                                                             11/02/20  Page: 68  and
                                                                                   ofPlaintiff
                                                                                      75 PAGEIDrelied #:
                                                                                                      on 757
                                                                                                         the

                          representation and suffered injury as a result of this reliance.

                  382.    Plaintiff, therefore, seeks exemplary damages in an amount within the

           jurisdictional limits of the court. Plaintiff also alleges that the acts and omissions of Defendants,

           whether taken singularly or in combination with others, constitute gross negligence which

           proximately caused the injuries to Plaintiff. In that regard, Plaintiff seeks exemplary damages

           in an amount which would punish such Defendants for their conduct and which would deter

           other manufacturers from engaging in such misconduct in the future.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.



                                                COUNT XIII
                                         FRAUDULENT CONCEALMENT


                  383.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  384.    Prior to Plaintiff’s use of Defendants’ PPI Products and, during the period in

           which Plaintiff actually used Defendants’ PPI Products, Defendants fraudulently suppressed

           material information regarding the safety and efficacy of their PPI Products, including

           information regarding adverse events, pre and post marketing injuries, and epidemiological

           studies indicating unreasonable risks associated with using PPI Products.

                  385.    Furthermore, Defendants fraudulently concealed the safety information about

           the use of their PPI Products. As described herein, Defendants’ PPI Products present high risk

           of kidney injuries not present in other methods and drugs for the treatment of peptic disorders.

                                                             67


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:386.   These representations
                    1:20-cv-00854-MWM      Doc and
                                                #: 3omissions  were made
                                                     Filed: 11/02/20     by69
                                                                     Page:  said
                                                                              of Defendants
                                                                                 75 PAGEID  with the
                                                                                             #: 758

           intent of defrauding and deceiving the Plaintiff, the public in general, and the medical and

           healthcare community in particular, and were made with the intent of inducing the public in

           general, and the medical and healthcare community in particular, to recommend, prescribe,

           dispense and/or purchase their PPI Products, all of which evinced a callous, reckless, willful,

           depraved indifference to the health, safety and welfare of the Plaintiff herein.

                  387.    At the time the aforesaid representations and omissions were made by the

           Defendants, and at the time the Plaintiff used Defendants’ PPI Products, the Plaintiff was

           unaware of the falsity of said representations and reasonably believed them to be true.

                  388.    Defendants fraudulently concealed the safety issues associated with PPI use to

           induce Plaintiff to purchase and use, and physicians to prescribe and/or recommend their PPI

           Products.

                  389.    Plaintiff and/or his healthcare providers reasonably relied on Defendants’

           omissions and representations in using or prescribing the PPI Products, thereby causing Plaintiff

           to sustain severe and permanent personal injuries. Defendants knew, were aware or should have

           been aware that their PPI Products had not been sufficiently tested, were defective in nature

           and/or that their PPI Products lacked adequate and/or sufficient warnings.

                  390.    Defendants knew or should have known that their PPI Products had a potential

           to cause severe and grievous injury to the users of said product, and that they were inherently

           dangerous in a manner that exceeded any purported, inaccurate and/or down-played warnings.

                  391.    Defendants had a duty to provide consumers, patients and healthcare providers

           with full, complete, accurate and truthful information concerning their PPI Products, including

           the appropriate use of the product.

                  392.    Defendants also had a duty to disclose material information about serious side

           effects to consumers such as Plaintiff.



                                                            68


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:393.   By virtue of Defendants’
                    1:20-cv-00854-MWM             omissions
                                       Doc #: 3 Filed:       andPage:
                                                       11/02/20   partial
                                                                       70 disclosures
                                                                          of 75 PAGEIDabout the
                                                                                         #: 759

           medications, in which Defendants touted their PPI Products as a safe and effective medication,

           Defendants had a duty to disclose all facts about the risks associated with use of the medication,

           including the risks described in this Complaint.

                  394.     Plaintiff and/or Plaintiff’s healthcare providers reasonably relied on these

           material misrepresentations and omissions when deciding to prescribe, recommend, purchase

           and/or consume Defendants’ PPIs Products.

                  395.     Plaintiff’s healthcare providers were not provided the necessary information by

           The Defendants to provide an adequate warning to the Plaintiff.

                  396.     Plaintiff was not provided the necessary information by Defendants to provide

           an adequate warning to the Plaintiff.

                  397.     The PPI Products were improperly marketed to the Plaintiff and/or his healthcare

           providers as the Defendants did not provide proper instructions about how to use the medication

           and did not adequately warn about the risks associated with PPI use.

                  398.     Plaintiff would not know, in the exercise of reasonable diligence, that

           Defendants’ statements concerning their PPI Products were knowingly and intentionally false

           and misleading, or that Defendants had not disclosed material facts and information to the

           Plaintiff and/or the Plaintiff’s healthcare providers that would have been material to the choice

           of treatment.

                  399.     As a direct and proximate result of Defendants’ malicious and intentional

           concealment of material information from Plaintiff and the Plaintiff’s healthcare providers,

           Defendants caused or contributed to Plaintiff’s injuries.

                  400.     Prior to the Plaintiff’s use of Defendants’ PPI Products and during the period in

           which Plaintiff used Defendants’ PPI Products, Defendants fraudulently suppressed material

           information regarding the safety and efficacy of the drugs, including information regarding

           increased risk of kidney injuries.

                                                              69


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:401.   Had Plaintiff beenDoc
                    1:20-cv-00854-MWM       aware
                                               #: 3 of the 11/02/20
                                                    Filed: hazards associated
                                                                    Page: 71with
                                                                              of 75thePAGEID
                                                                                       PPI Products,
                                                                                              #: 760

           Plaintiff would have used a safer alternative treatment for peptic disorders, including GERD,

           peptic ulcer disease and nonsteroidal anti-inflammatory drug induced gastropathy, would not

           have consumed the PPI Products and/or would have reduced the duration or quantity of use.

                  402.    Defendants’ conduct was reckless, willful, wanton, and outrageous, and

           manifested a reckless indifference for the safety and well-being of patients and consumers,

           including the Plaintiff.

                  403.    As a direct and proximate result of Defendants’ intentional and willful fraudulent

           concealment of material facts and information from the Plaintiff and Plaintiff’s healthcare

           providers, Defendants caused, and increased the risk of harm of, the injuries and damages

           suffered by the Plaintiff from the use of Defendants’ PPI Products.

                  404.    Had Plaintiff been aware of the hazards associated with PPI use as concealed by

           Defendants, Plaintiff would have not have accepted PPI treatment and would have accepted a

           safer and more effective alternative.

                  405.    Defendants actively and fraudulently concealed information in Defendants’

           exclusive possession regarding the hazards associated with their PPI Products for the purpose

           of preventing consumers, such as Plaintiff, from discovering these hazards.

                  406.    Defendants conduct is outrageous and shocks the conscience, and knowingly and

           intentionally placed considerations of financial gain, revenues and profits, market share and

           marketing advantage over patient safety and well-being.

                  407.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

           Defendants’ conduct, as described herein, was extreme and outrageous.



                                                           70


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
             Case:Defendants risked the lives
                   1:20-cv-00854-MWM       Docof#:the consumers
                                                    3 Filed:     and users
                                                             11/02/20 Page:of72their products,
                                                                                 of 75  PAGEID including
                                                                                                  #: 761

           Plaintiff, with knowledge of the safety and efficacy problems with their drugs and suppressed

           this knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers.

           Defendants made conscious decisions not to redesign, re-label, warn or inform the unsuspecting

           consuming public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                            COUNT XIV
                             VIOLATION OF CONSUMER PROTECTION LAWS
                                 AND DECEPTIVE TRADE PRACTICES


                  408.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  409.    Plaintiff used Defendants’ PPI Products and suffered ascertainable losses as a

           result of Defendants’ actions in violation of the consumer protection laws.

                  410.    Defendants have engaged in unfair competition or unfair or deceptive acts or

           trade practices or have made false representations in violation of the consumer protection law,

           Ohio Rev. Code Ann. §§ 1345.01.

                  411.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  412.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,


                                                             71


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
           with knowledge
             Case:        of the safety and
                   1:20-cv-00854-MWM     Docefficacy  problems
                                              #: 3 Filed:      withPage:
                                                          11/02/20  their drugs and PAGEID
                                                                          73 of 75   suppressed  this
                                                                                              #: 762

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

           WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble and

           punitive damages, together with interest, costs of suit, attorneys' fees and all such other relief

           as the Court deems proper.



                                               PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff demands judgment against Defendants on each of the above-

           referenced claims and causes of action, jointly and severally, as follows:

                      a. Awarding compensatory damages in excess of $75,000, including, but not

                          limited to pain, suffering, discomfort, physical impairment, emotional distress,

                          loss of enjoyment of life, wrongful death and other noneconomic damages in

                          an amount to be determined at trial of this action;

                      b. Awarding economic damages in the form of medical expenses, out of pocket

                          expenses, lost earnings and other economic damages in an amount to be

                          determined at trial of this action;

                      c. Punitive and/or exemplary damages for the wanton, willful, fraudulent,

                          reckless acts of the Defendants who demonstrated a complete disregard and

                          reckless indifference for the safety and welfare of the general public and

                          Plaintiff in an amount sufficient to punish Defendants and deter future similar

                          conduct;

                      d. Prejudgment interest;

                      e. Post-judgment interest;

                      f. Awarding reasonable attorneys’ fees;

                                                             72


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                     g. Awarding the costsDoc
             Case: 1:20-cv-00854-MWM       of these
                                               #: 3 proceedings; and Page: 74 of 75 PAGEID #: 763
                                                    Filed: 11/02/20

                     h. Such other and further relief as this Court deems just and proper.




           Dated: May 30, 2019

                                                      Respectfully submitted,


                                                      /s/ John D. Holschuh, Jr.
                                                      John D. Holschuh, Jr. (0019327)
                                                      Brian P. O’Connor (0086646)
                                                      John D. Holschuh III (0095377)
                                                      SANTEN & HUGHES
                                                      600 Vine Street, Suite 2700
                                                      Cincinnati, Ohio 45202
                                                      (513) 721-4450 (Telephone)

                                                         73


E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
                                                                       (513)11/02/20
                                     Case: 1:20-cv-00854-MWM Doc #: 3 Filed: 852-5994Page:
                                                                                      (Facsimile)
                                                                                            75 of 75 PAGEID #: 764
                                                                       bpo@santenhughes.com
                                                                       jdh@santenhughes.com
                                                                       jdhiii@santenhughes.com

                                                                         -and-
                                                                                 Paul J. Pennock (Pro hac vice to be filed)
                                                                                 Paul J. Pennock
                                                                                 Weitz & Luxenberg P.C.
                                                                                 700 Broadway
                                                                                 New York, New York 10003
                                                                                 Phone: (212) 558-5549
                                                                                 Fax: (646)-293-6539
                                                                                 ppennock@weitzlux.com


                                                                                 ATTORNEYS FOR PLAINTIFF



                                                                         JURY DEMAND

                                         TAKE NOTICE that the Plaintiff hereby demands a trial by jury on all issues triable.


                                                                                   /s/ John D. Holschuh, Jr.
                                                                                 John D. Holschuh Jr. (0019327)




                                   658675.3




                                                                                   74


                        E-FILED 05/30/2019 08:35 PM / CONFIRMATION 850065 / A 1902636 / COMMON PLEAS DIVISION / IFOJ
Powered by TCPDF (www.tcpdf.org)
